Exhibit 10.2

AGREEMENT FOR CONTRIBUTION

OF

SHARES

between

JAHOLD B.V.,

a company incorporated under the laws of The Netherlands, and

GOLOBER B.V.,

a company incorporated under the laws of The Netherlands,

and

IVANHOE NETHERLANDS HOLDINGS III B.V.,

a company incorporated under the laws of The Netherlands

Dated: As of October 4, 2006



--------------------------------------------------------------------------------

AGREEMENT FOR CONTRIBUTION OF SHARES

THIS AGREEMENT FOR CONTRIBUTION OF SHARES (this “Agreement”) is made and dated
as of the 4th day of October, 2006, by and among:

 

  (1) JAHOLD B.V., a company incorporated under the laws of The Netherlands
(“Jahold”), and GOLOBER B.V., a company incorporated under the laws of The
Netherlands (“Golober”), each having an office at Amsteldijk 166, 6th Floor,
1079 LH Amsterdam, The Netherlands; and

 

  (2) IVANHOE NETHERLANDS HOLDINGS III B.V., a company incorporated under the
laws of The Netherlands (“Ivanhoe Contributee”), having its registered office at
Herengracht 483, 1017 BT, Amsterdam, The Netherlands.

RECITALS

A. Jahold owns 15,625 Shares (the “MX 2003 Shares”) of Madrid Xanadu 2003, S.L.,
a company duly incorporated under Spanish law, having its registered address at
Centro Comercial MADRID XANADU. OFICINA DE GESTION, ARROYOMOLINOS, MADRID,
registered with the Commercial Registry of Madrid in Tome 17,034, Book 0, Folio
67, Section 8, Page 291,455, with Tax Identification Number (CIF) B83141085 (“MX
2003”). The MX 2003 Shares represent all of the stock of MX 2003, and were
acquired by Jahold as follows: (a) by subscription of 301 Shares in the deed of
transfer of Shares dated January 31, 2002, executed before the Notary Public of
Madrid, Mr. Carlos de Prada Guaita; (b) by subscription of 15,323 Shares in the
increase in capital dated June 11, 2002 formalized before the Notary Public of
Madrid Mr. José Luis Martínez-Gil; and (c) by subscription of 1 Share in the
increase in capital dated December 1, 2004 formalized before the Notary Public
of Madrid Mr. Ignacio Martínez-Gil; and Jahold also owns the Jahold
Inter-Company Loans, as defined below (the MX 2003 Shares and the Jahold
Inter-Company Loans being referred to collectively as the “MX 2003 Interests”).

B. Golober owns 50,302 Shares (the “PDN Shares”) of Parque de Nieve Madrid,
S.L., a company duly incorporated under Spanish law, having its registered
address at Centro Comercial MADRID XANADU. OFICINA DE GESTION, ARROYOMOLINOS,
MADRID (pending of registration), registered with the Commercial Registry of
Madrid in Tome 17,444, Book 0, Folio 114, Section 8, Page 299,393 with Tax
Identification Number (CIF) B-83232314 (“PDN”). The PDN Shares represent all the
stock of PDN and were acquired by Golober as follows: (a) by subscription of 301
Shares in the deed of incorporation dated February 26, 2002, executed before the
Notary Public of Madrid, Mr. Carlos de Prada Guaita; (b) by subscription of
50,000 Shares in the increase in capital dated December 2, 2002 formalized
before the Notary Public of Madrid, Mr. Carlos de Prada Guaita; and (c) by
subscription of 1 Share (the “PDN Non-Registered Share”) in the increase in
capital dated December 28, 2005 formalized before the Notary Public of Madrid
Mr. Ignacio Martínez-Gil (pending registration with the Commercial Registry);
and Golober also owns the Golober Inter-Company Loans, as defined below (the PDN
Registered Shares, the PDN Non-Registered Share Rights and the Golober
Inter-Company Loans being referred to collectively as the “PDN Interests”).



--------------------------------------------------------------------------------

C. Jahold desires to contribute the Jahold Spanish Interests to the Ivanhoe
Contributee in consideration of the issuance to Jahold of the Jahold Contributee
Shares and Golober desires to contribute the Golober Spanish Interests to the
Ivanhoe Contributee in consideration of the issuance to Golober of the Golober
Contributee Shares, and the Ivanhoe Contributee desires to accept such
contributions, all subject to and on the terms and conditions more particularly
set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. For purposes of this Agreement, the term(s):

1.1. “Additional Tax Indemnity Obligation” has the meaning set forth in
Section 9.1(b).

1.2. “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly Controls, or is Controlled by,
or is under common Control with, such first Person, provided that no Subject
Company shall be considered an Affiliate of either of the Contributors or of the
Ivanhoe Contributee for purposes of this definition. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and decision-making of a Person and
“Controlled” shall have the corresponding meaning.

1.3. “Affiliate Equity Interests” has the meaning set forth in
Section 2.6(c)(ii).

1.4. “Agreement” has the meaning set forth in the introductory paragraph hereto.

1.5. “Applicable Laws” means all statutes, laws, by-laws, regulations,
ordinances, orders and requirements of any Governmental Authority having
jurisdiction.

1.6. “Assignment and Assumption of Contracts” means an agreement for the
assignment and assumption of Contracts, in the form to be agreed upon by the
Contributors and the Ivanhoe Contributee, each acting reasonably.

1.7. “Assignment of Intellectual Property” has the meaning set forth in
Section 2.3.

1.8. “Bankruptcy Code” means 11 U.S.C. Section 101 et seq., or any statute of
similar nature or purpose under United States, Canadian, Spanish, Dutch,
British, European Union or other laws.

1.9. “Basket Amount” means US$250,000.

1.10. “Business Day” means any day other than a Saturday, Sunday or a statutory
holiday in any of Toronto, Ontario, Madrid, Spain, Amsterdam, The Netherlands,
or New York, New York.

 

-2-



--------------------------------------------------------------------------------

1.11. “Chattels” means all equipment, inventory, vehicles, furniture, supplies
and other chattels or tangible personal property located at or in the Property
or used in the maintenance, repair and operation of the Property (including,
without limitation, all computer hardware and software and all operating manuals
in respect of any equipment) other than such property which is owned by any
Tenant.

1.12. “Claims” means all past, present and future claims, suits, proceedings,
liabilities, obligations, losses, damages, penalties, judgments, costs,
expenses, fines, disbursements, reasonable legal fees and disbursements,
interest, demands and actions of any nature or any kind whatsoever.

1.13. “Closing” means the completion of the Transactions.

1.14. “Closing Date” means the date of Closing.

1.15. “Closing Deliveries Escrow Agent” means Houthoff Buruma N.V., Amsterdam,
The Netherlands.

1.16. “Closing Documents” means the agreements, instruments and other deliveries
to be delivered by the Ivanhoe Contributee or its solicitors (or by either of
them) pursuant to Section 4.2 and the agreements, instruments and other
deliveries to be delivered by the Contributors or their solicitors (or either of
them) pursuant to Section 4.

1.17. “Contracts” means: (i) all contracts and agreements with Third Parties
(other than Leases and policies of insurance) relating to the Property to which
any one or more of the Contributors or the Subject Companies is a party or by
which any of the Contributors, the Subject Companies or the Property is bound in
connection with the ownership, management, maintenance, operation, cleaning,
security, protection or servicing of the Property, and (ii) all of the Mills
Services Contracts and all Designated Contracts, if any; without limiting the
foregoing, it is confirmed that none of the Management Arrangements constitutes
a Contract.

1.18. “Contribution Value” has the meaning set forth in Section 2.2(a).

1.19. “Contributors” means, collectively, Jahold and Golober.

1.20. “Controlled Breach” means a breach of any Subject Mills Representation
that is caused by or attributable to any action or omission of any Mills Entity
at any time from (and including) the date of this Agreement, which action or
omission violates any provision of this Agreement or causes any representation
or warranty made by the Contributors, or either of them, to be untrue as of the
time of Closing.

1.21. “Cut-Off Date” means the Business Day prior to the last day of the Due
Diligence Period.

1.22. “Data Room CD-ROM” means a CD-ROM or DVD-ROM, or a set thereof, prepared
by the Contributors that contains copies of the Leases and Contracts for the
Property, and a copy of the PDN Ground Lease, a copy of which CD ROM or DVD ROM,
or a set thereof, has been delivered to the Ivanhoe Contributee as of the date
hereof (and specifically

 

-3-



--------------------------------------------------------------------------------

identified as such), as the same shall be updated from time to time up to and
including the Cut-Off Date.

1.23. “Designated Contracts” has the meaning set forth in Section 2.11(a).

1.24. “Due Diligence” has the meaning set forth in Section 2.12(a).

1.25. “Due Diligence Period” has the meaning set forth in Section 2.12(a).

1.26. “Employee Information” means all files relating to any of the Property
Employees in the possession or control of the Contributors or their Affiliates.

1.27. “Employee Plans” means any insurance plans providing for disability,
hospitalization, healthcare, medical or dental treatments or expenses, life
insurance, accidental death and dismemberment insurance, death or survivor’s
benefits and supplementary employment insurance, in each case regardless of
whether or not such benefits are insured or self-insured, which are maintained,
or otherwise contributed to or required to be contributed to in respect of any
of the Property Employees.

1.28. “Employment Agreements” means all employment agreements between Mills
Global Spain and the Property Employees in existence as of the date of this
Agreement.

1.29. “Employment Consents” has the meaning set forth in Section 2.11(b)(i).

1.30. “Encumbrances” means, in the case of any given assets or property (whether
tangible or not), all mortgages, pledges, charges, liens, debentures, hypothecs,
trust deeds, assignments by way of security, security interests, conditional
sales contracts or other title retention agreements or similar interests or
instruments charging, or creating a security interest in, such assets or
property or any part thereof or interest therein, and any agreements, leases,
options, attachments (“beslagen”), garnishments, certificates of pending
litigation (lis pendens), easements, rights of way, restrictions, executions or
other encumbrances (including notices or other registrations in respect of any
of the foregoing) affecting title to such assets or property or any part
thereof.

1.31. “Escrow Agreement” means an escrow agreement pursuant to which certain
Closing Documents are held in escrow by the Closing Deliveries Escrow Agent
pending completion of the Closing, in the form to be agreed upon by the
Contributors and the Ivanhoe Contributee, each acting reasonably.

1.32. “Excluded Claims” has the meaning set forth in Section 2.10(d).

1.33. “Excluded Management Assets” means the software applications listed on
Schedule B.

1.34. “Existing Auditors” has the meaning set forth in Section 2.6(a).

1.35. “Goldman Sachs” means Goldman Sachs Mortgage Company.

 

-4-



--------------------------------------------------------------------------------

1.36. “Golober” has the meaning set forth in the first paragraph of this
Agreement.

1.37. “Golober Contributee Shares” has the meaning set forth in Section 2.1(b).

1.38. “Golober Inter-Company Loans” means all of the Inter-Company Loans owed to
Golober that are described on Schedule D, as well as all benefits and security
acknowledging or evidencing such Inter-Company Loans, and all other rights and
benefits arising therefrom or relating thereto.

1.39. “Golober Spanish Interests” means the PDN Interests and all rights,
benefits and interests relating thereto.

1.40. “Governmental Authority” means any government, autonomous community
(“comunidad autónoma”), legislature, municipality, regulatory authority, agency,
commission, department, board or court or other law, regulation or rule-making
entity.

1.41. “Historical Liabilities” has the meaning set forth in Section 9.1.

1.42. “Hypo Debt” means, as of any particular time, the outstanding principal
amount of the indebtedness evidenced and/or secured by the Hypo Debt Documents,
together with all accrued unpaid interest thereon and any other amounts payable
thereunder or in respect thereof, including all fees or other amounts payable to
the lender, its lawyers or other representatives in connection with the
assumption of such debt and the Hypo Debt Documents.

1.43. “Hypo Debt Credit” has the meaning set forth in Section 2.2(a).

1.44. “Hypo Debt Documents” means that certain Loan Agreement, executed on
December 30, 2002, before the Notary Public of Madrid, Mr. Pablo de la Esperanza
Rodriguez, with number 4,619 of his protocol, between MX 2003, as borrower, and
Bayerische Hypo-Und Vereinsbank Aktiengesellschaft, as lender, arranger, and
agent, together with all of the other instruments and agreements which evidence
or secure the Hypo Debt including all Encumbrances securing the Hypo Debt.

1.45. “Indemnitee” has the meaning set forth in Section 10.1.

1.46. “Indemnitor” has the meaning set forth in Section 10.1.

1.47. “Intellectual Property” means the trade names, trade marks, logos,
commercial symbols, business names, websites, and/or domain names described on
Schedule C.

1.48. “Inter-Company Loans” means all indebtedness of MX 2003 or PDN to any
Mills Entities, including, without limitation, the Jahold Inter-Company Loans
and the Golober Inter-Company Loans, but excluding any obligations of PDN under
the PDN Ground Lease.

 

-5-



--------------------------------------------------------------------------------

1.49. “Interim Financial Statements” means, in the case of each of the Subject
Companies, the unaudited financial statements of such Subject Company for the
period commencing on January 1, 2006 and ending on August 31, 2006.

1.50. “Ivanhoe” means Ivanhoe Cambridge Inc.

1.51. “Ivanhoe Contributee” has the meaning set forth in the first paragraph of
this Agreement.

1.52. “Ivanhoe Contributee’s Solicitors” means Houthoff Buruma N.V., Amsterdam.

1.53. “Ivanhoe Employment Entity” means Ivanhoe España S.A.

1.54. “Ivanhoe Indemnity” means the indemnity by Ivanhoe in favour of the
Contributors in respect of any Claims made by the Contributors in respect of any
breach of the representations and warranties made by the Ivanhoe Contributee in
Section 2.9, and in respect of the Ivanhoe Contributee’s obligations pursuant to
Sections 2.4 and 2.10(d), such indemnity to be in form and substance
satisfactory to Ivanhoe and the Contributors, all acting reasonably.

1.55. “Jahold” has the meaning set forth in the first paragraph of this
Agreement.

1.56. “Jahold Inter-Company Loans” means all of the Inter-Company Loans owed to
Jahold that are described on Schedule D, as well as all benefits and security
acknowledging or evidencing such Inter-Company Loans, and all other rights and
benefits arising therefrom or relating thereto.

1.57. “Jahold Contributee Shares” has the meaning set forth in Section 2.1(a).

1.58. “Jahold Spanish Interests” means the MX 2003 Interests and all rights,
benefits and interests relating thereto.

1.59. “Known by the Ivanhoe Contributee” means written information or
documentation that has been delivered to the Ivanhoe Contributee or any of its
Affiliates by any Mills Entity or any Third Party and also any written
information or documentation that has otherwise been made available to the
Ivanhoe Contributee or any of its Affiliates by any Mills Entity.

1.60. “Leases” means all agreements to lease, leases, renewals of leases,
subtenancy agreements, parking agreements, storage agreements and other
agreements (including licences) which entitle any Person to possess or occupy
any space within the Property, together with all security, guarantees and
indemnities relating thereto, in each case as amended, renewed or otherwise
varied, but excludes the PDN Ground Lease.

1.61. “Liability Cap” means US$7,500,000.

1.62. “Loan Fees” has the meaning set forth in Section 2.4(b).

 

-6-



--------------------------------------------------------------------------------

1.63. “Madrid Xanadu Name Assignment Agreement” means the agreement entitled
“Bill of Sale and Assignment of Leases, Contracts, Warranties, Guaranties and
Other Intangible Property” dated as of August 18, 2004 between PGC, Tolka,
Madrid Xanadu 2000, S.L. and Jaafar Jawad Al Jalabi, as assignor, and MX 2003,
as assignee, pursuant to which, inter alia, the assignor made certain covenants
in favour of MX 2003 in respect of the use of the name “Xanadu”, “Madrid Xanadu”
and variations thereof.

1.64. “Management Arrangements” means all arrangements or contracts with any
Mills Entities involving the development, management, leasing and/or operation
of the Property, all of which are described on Schedule E.

1.65. “Management Termination and Release” has the meaning set forth in
Section 2.10(a).

1.66. “Mandatory Amount” has the meaning set forth in Schedule A.

1.67. “Maximum Amount” has the meaning set forth in Schedule A.

1.68. “Mills Affiliate Loans” means all loans made by either of the Subject
Companies to any Mills Entities that are outstanding as of the date hereof.

1.69. “Mills’ Broker” has the meaning set forth in Section 7.

1.70. “Mills Corp.” means The Mills Corporation, a Delaware corporation.

1.71. “Mills Entity” means either of the Contributors or any other Affiliate of
TMLP.

1.72. “Mills Global Spain” means Mills Global Services of Spain, S.L.

1.73. “Mills Madrid Encumbrances” means all Encumbrances in favour of Mills
Kan-Am B.V. (now known as Mills Madrid, B.V.), or any successor or assign.

1.74. “Mills Service Contracts” has the meaning set forth in Section 2.11(a).

1.75. “MX 2003” has the meaning set forth in the Recitals.

1.76. “MX 2003 Directors and Officers” means the Persons listed on Schedule F in
their capacities as directors or officers of MX 2003.

1.77. “MX 2003 Financial Statements” has the meaning set forth in
Section 2.7(a)(vi).

1.78. “MX 2003 Interests” has the meaning set forth in the Recitals.

1.79. “MX 2003 Property” means the real property owned by MX 2003 described in
the Land Registry of Arroyomolinos (Madrid), as set forth on Schedule H attached
hereto.

 

-7-



--------------------------------------------------------------------------------

1.80. “Non-Assignable Rights” has the meaning ascribed thereto in
Section 2.11(a).

1.81. “Notary” means Arnout Stroeve or any other civil-law notary of Houthoff
Buruma N.V. in Amsterdam.

1.82. “Notice” has the meaning ascribed thereto in Section 11.5.

1.83. “PDN” has the meaning set forth in the Recitals.

1.84. “PDN Directors and Officers” means the Persons listed on Schedule G in
their capacities as directors and officers of PDN.

1.85. “PDN Financial Statements” has the meaning set forth in
Section 2.7(b)(vi).

1.86. “PDN Ground Lease” means the Lease of Land and Buildings dated
27 December, 2002, between MX 2003, as lessor, and PDN, as lessee, as amended by
that certain First Amendment to Lease of Land and Buildings dated 30 December,
2005.

1.87. “PDN Interests” has the meaning set forth in the Recitals.

1.88. “PDN Non-Registered Share” has the meaning set forth in the Recitals.

1.89. “PDN Non-Registered Share Rights” means all of Golober’s proprietary
rights, proprietary title and interests in and to the PDN Non-Registered Share,
it being acknowledged that the transfer of the PDN Non-Registered Share itself
will be subject to the registration of the issuance of the PDN Non-Registered
Share in the Registry Sheet for PDN, and all of Golober’s rights to
reimbursement of the monies contributed as nominal value and premium to pay up
the PDN Non-Registered Share in the event it is amortized at PDN’s sole
discretion.

1.90. “PDN Property” means the leasehold interest of PDN in a portion of the MX
2003 Property pursuant to the PDN Ground Lease.

1.91. “PDN Registered Shares” means all of the PDN Shares other than the PDN
Non-Registered Share.

1.92. “Permitted Encumbrances” means, with respect to the Spanish Interests or
the Property: (i) the Encumbrances that are registered against the title to the
Property as of 10:00 a.m. on the Cut-Off Date or which are Known by the Ivanhoe
Contributee as of the Cut-Off Date other than the Mills Madrid Encumbrances;
(ii) encumbrances for real property taxes (which term includes charges, rates
and assessments, and other governmental charges or levies) or charges for
electricity, power, gas, water and other services and utilities in connection
with the Property that have accrued but are not yet due and owing or, if due and
owing, are otherwise provided for between the parties, or their Affiliates;
(iii) to the extent that they existed as at 10:00 a.m. on the Cut-Off Date and
are Known by the Ivanhoe Contributee, facility sharing, cost sharing, tunnel,
pedway, servicing, parking, reciprocal and other similar agreements in respect
of

 

-8-



--------------------------------------------------------------------------------

the Property with neighbouring landowners and/or Governmental Authorities;
(iv) other Encumbrances affecting the Property that are in existence as of 10:00
a.m. on the Cut-Off Date, provided they do not adversely affect the development,
use, operation or value of the Property and do not secure the payment of money
or any other monetary obligations; (v) registrations relating to any of the
leased personal property pursuant to any of the Contracts; (vi) the Leases and
the Hypo Debt Documents; and (vii) the Encumbrances set out on Schedule I.

1.93. “Person” means an individual, partnership, corporation, trust,
unincorporated organization, government, or any department or agency thereof,
and the successors and assigns thereof or the heirs, executors, administrators
or other legal representatives of an individual.

1.94. “PGC” has the meaning set forth in Schedule A.

1.95. “PGC Escrow Agreement” means the agreement entitled “Attachment
Termination and Escrow Agreement” made the 3rd day of October, 2006 among
certain Mills Entities, PGC, Tolka, Silsparo B.V. and Goldman Sachs
International.

1.96. “PGC Litigation” has the meaning set forth in Schedule A.

1.97. “PGC Risk” has the meaning set forth in Schedule A.

1.98. “Power Center Project” means that certain project to build a power center
on a portion of the Property in which one or both of the Subject Companies is
currently engaged.

1.99. “Pre-Closing Consultant” shall mean any lawyer, accountant, or other
Person who has provided services to the Subject Companies for any period prior
to and including the Closing.

1.100. “Property” means the MX 2003 Property and the PDN Property, collectively.

1.101. “Property Employee” means those individuals listed in Schedule J hereto.

1.102. “Qualified Designees” means any Person, directly or indirectly,
wholly-owned by Ivanhoe.

1.103. “Registry Sheet” means, in the case of each of the Subject Companies, the
Registry Sheet (“Hoja Registral”) for such Subject Company at the Commercial
Registry of the corporate domicile of such Subject Company.

1.104. “Requisite Financial Statements” has the meaning set forth in
Section 2.6(a).

1.105. “Scheduled Closing Date” has the meaning set forth in Section 4.

1.106. “Shares” means, in the case of either of the Subject Companies,
participaciones sociales.

 

-9-



--------------------------------------------------------------------------------

1.107. “Spanish Interests” means, collectively, the MX 2003 Interests, the PDN
Interests and all rights, benefits and interests relating to any of the
foregoing.

1.108. “St. Enoch/Vaughan Mills Purchase Agreement” means the Agreement for
Transfer of Ownership Interests between Affiliates of TMLP and Affiliates of
Ivanhoe, dated as of the date hereof, and related to the sale by such Affiliates
of TMLP of their interests, direct or indirect, in the properties known as the
“St. Enoch Property” and the “Vaughan Mills Property”, as such Agreement may be
amended or supplemented by the parties thereto from time to time.

1.109. “Subject Companies” means MX 2003 and PDN.

1.110. “Subject Company Assets” means, collectively, all the assets of the
Subject Companies, excluding the Mills Affiliate Loans and the Affiliate Equity
Interests.

1.111. “Subject Mills Representations” has the meaning set forth in
Section 2.7(d).

1.112. “Survival Date” has the meaning set forth in Section 2.7(d).

1.113. “Tax” or “Taxes” means all taxes, charges, fees, levies, duties,
contributions, withholdings or liabilities, imposts and other assessments,
whether payable to any governmental, state, federal, provincial, regional
(“autonomous community”), local, or other governmental authority, including
without limitation, all income, sales, use, goods and services, harmonized
sales, value added, capital, capital gains, alternative, net worth, transfer,
profit, withholding, payroll, employer health, excise, franchise, real property
and personal property taxes, local improvement rates or charges, and any other
taxes, customs duties, fees, assessments, royalties, duties, deductions or
similar charges in the nature of a tax, including pension plan contributions,
employment insurance payments and workers compensation premiums, together with
any instalments, and any interest surcharges, fines and penalties imposed by any
Governmental Authority, whether disputed or not.

1.114. “Tenants” means any tenants or licensees occupying space at the Property,
excluding PDN.

1.115. “Third Party” means any Person who is not one of the Contributors, the
Ivanhoe Contributee, the Subject Companies or an Affiliate of any of them.

1.116. “Third-Party Claim” has the meaning set forth in Section 10.1.

1.117. “Threshold Damage Amount” has the meaning set forth in Section 8(a).

1.118. “Threshold Taking Percentage” has the meaning set forth in Section 8(b).

1.119. “TMLP” means The Mills Limited Partnership, a Delaware limited
partnership.

1.120. “TMLP Indemnity” means the indemnity by TMLP in favour of the Ivanhoe
Contributee in respect of any Claims made by the Ivanhoe Contributee in respect
of any

 

-10-



--------------------------------------------------------------------------------

breach of the representations and warranties made by any of the Contributors in
Section 2.7, subject to the provisions of Section 2.7(d), and the agreement of
TMLP in respect of the obligations of the Contributors and TMLP pursuant to
Sections 2.6(c) and 2.10(e), and the agreement of TMLP by TMLP in favour of the
Ivanhoe Contributee and the Subject Companies in respect of any obligations of
the Contributors pursuant to Section 9 hereof, such document to be in form and
substance satisfactory to TMLP and the Ivanhoe Contributee, each acting
reasonably.

1.121. “Tolka” has the meaning set forth in Schedule A.

1.122. “Total Acquisition Cost” has the meaning set forth in the definition of
“Profit”.

1.123. “Transactions” means the transactions provided for in Section 2.1 of this
Agreement.

1.124. “Transfer Instruments” means any instruments effecting the contribution
of the Spanish Interests and the issuance of the Jahold Contributee Shares and
the Golober Contributee Shares as contemplated pursuant to this Agreement.

1.125. “Transferred Employees” has the meaning set forth in Section 2.11(b)(i).

1.126. “Uncontrolled Breach” means any breach of a Subject Mills Representation
that is not a Controlled Breach.

1.127. “Unlimited Representations” means the representations set forth in the
following sections: Section 2.7(a)(i) through Section 2.7(a)(vii),
Section 2.7(a)(viii)(x) and (y), Section 2.7(a)(ix), Section 2.7(a)(x),
Section 2.7(b)(i) through Section 2.7(b)(vii), Section 2.7(b)(viii)(x) and (y),
Section 2.7(b)(ix) and Section 2.7(b)(x).

1.128. “Unpaid Development Costs” means the fixed amount of Seventeen Million,
Seven Hundred and Forty-four Thousand, One Hundred and Fourteen Euro
(€17,744,114), which the parties have agreed is the amount of the costs with
respect to the Power Centre Project which have not been paid as of the Cut-Off
Date, including those that have not been incurred as of such time.

2. Contribution of the Spanish Interests

2.1. Conveyance. Subject to and upon the terms and conditions herein provided:

(a) the Ivanhoe Contributee hereby agrees on Closing to issue to Jahold 12 class
B shares, each with a nominal value of €100 (the “Jahold Contributee Shares”),
which Jahold Contributee Shares shall be paid up by Jahold through a
contribution in kind specified in the following sentence. Jahold hereby agrees
on Closing to contribute to the Ivanhoe Contributee all of the Jahold Spanish
Interests free of all Encumbrances other than the Hypo Debt Documents (it being
agreed that the value of the Jahold Spanish Interests is as set out on Schedule
K hereto) and the Ivanhoe Contributee hereby agrees that it shall accept the

 

-11-



--------------------------------------------------------------------------------

contribution and assume the Jahold Spanish Interests on such basis. The surplus
value of the contribution in kind specified in the previous sentence in excess
of the nominal value of the Jahold Contributee Shares shall be share premium,
which shall be exclusively allocated to the class B share premium reserve of the
Ivanhoe Contributee; and

(b) the Ivanhoe Contributee hereby agrees on Closing to issue to Golober 12
class C shares, each with a nominal value of €100 (the “Golober Contributee
Shares”), which Golober Contributee Shares shall be paid up by Golober through a
contribution in kind specified in the following sentence. Golober hereby agrees
on Closing to contribute to the Ivanhoe Contributee all of the Golober Spanish
Interests free of all Encumbrances (it being agreed that the value of the
Golober Spanish Interests is as set out on Schedule K hereto) and the Ivanhoe
Contributee hereby agrees that it shall accept the contribution and assume the
Golober Spanish Interests on such basis. The surplus value of the contribution
in kind specified in the previous sentence in excess of the nominal value of the
Golober Contributee Shares shall be share premium, which shall be exclusively
allocated to the class C share premium reserve of the Ivanhoe Contributee.

2.2. Contribution Value

(a) The aggregate contribution value (the “Contribution Value”) for the Spanish
Interests shall be the fixed amount of Five Hundred and Eleven Million Dollars
(US$511,000,000), less the aggregate of (i) the Unpaid Development Costs; and
(ii) the amount (the “Hypo Debt Credit”) of the Hypo Debt that is outstanding as
of the Closing Date, including all accrued interest, converted into US dollars
in accordance with the provisions of Section 2.2(c). The Contribution Value is
allocated among the Spanish Interests as set forth on Schedule K. The Unpaid
Development Costs and the amount of the Hypo Debt Credit shall be converted from
Euro into US dollars in accordance with the provisions of Section 2.2(c).

(b) At Closing, subject to the Escrow Agreement, the Contribution Value shall be
satisfied in full by the issuance of the Jahold Contributee Shares and the
Golober Contributee Shares.

(c) Whenever this Agreement requires a calculation of the exchange rate between
the Euro and the US dollar, such exchange rate shall be 1.26885 US dollars for
each Euro.

2.3. Assignment of Intellectual Property.

On the Closing Date, the Contributors, at their own expense, shall execute, or
caused to be executed, an assignment of Intellectual Property, in a form
acceptable to the parties (the “Assignment of Intellectual Property”) by which
they or any other Mills Entity shall irrevocably transfer, sell, assign, or
cause to be assigned, transferred and sold, to MX 2003 and/or any Qualified
Designees designated by the Ivanhoe Contributee, all rights and entitlements to
or in respect of the Intellectual Property. Such transactions constitute part of
the Transactions and the consideration for them is included in the Contribution
Value and the value of such consideration is not contingent on the use of the
Intellectual Property; neither the Ivanhoe Contributee, MX 2003 nor any
Qualified Designee shall be required to pay any

 

-12-



--------------------------------------------------------------------------------

additional consideration either to the Contributors or any other Person who
currently owns such name or other Intellectual Property. The Contributors shall
also execute and deliver, and cause any other Mills Entity to execute and
deliver, after Closing any additional documents required under Spanish law to
give effect to this Section 2.3 and the assignments referred to herein; this
obligation shall survive, and shall not merge on, Closing.

2.4. Transfer Costs.

(a) The Ivanhoe Contributee shall pay:

(i) all transfer taxes, sales tax, stamp duty, land taxes and any other similar
taxes that will be due in connection with the transfer of the Spanish Interests
whether arising from a reassessment or otherwise and all city, provincial,
regional and national charges to record and file documents, and whether payable
at Closing or following Closing other than any costs and registration fees
payable in connection with the discharge of Encumbrances, if any, which are to
be discharged by any of the Contributors pursuant to the terms or in furtherance
of this Agreement (collectively, “Transfer Taxes”); and

(ii) all fees payable to, and all costs and expenses relating to the Notary and
any other notary used by them in connection with this Agreement, the Transfer
Instruments, and the Closing (the “Notary Costs”, and collectively with the
Transfer Taxes, the “Transfer Costs”).

(b) The Contributors shall pay any fees or other amounts payable to the lenders
or other finance parties under the Inter-Company Loans or the Hypo Debt as a
result of or in connection with the transfer of the Spanish Interests hereunder
(the “Loan Fees”), and shall fully indemnify and save harmless the Ivanhoe
Contributee and the Subject Companies from all Loan Fees.

(c) The Ivanhoe Contributee hereby indemnifies and saves the Contributors and
their shareholders, directors, officers, employees, advisors and agents harmless
from all Claims incurred, suffered or sustained as a result of:

(i) the failure by the Ivanhoe Contributee to pay any Transfer Costs; and

(ii) the failure by the Ivanhoe Contributee to file any returns, certificates,
filings, election notices or other documents required to be filed by the Ivanhoe
Contributee or the Subject Companies after Closing with any central, federal,
regional, provincial or other taxing authorities in connection with the
contribution to the Ivanhoe Contributee of the Spanish Interests, unless such
failure is attributable to the Registry Sheet not being open, or any other
condition or circumstance existing at the Closing that prevents or delays the
applicable filing.

(d) The provisions of this Section 2.4 shall survive, and shall not merge on,
the Closing.

 

-13-



--------------------------------------------------------------------------------

2.5. Escrow Provisions.

All Closing Documents, other than the notarial deed of issuance of the Jahold
Contributee Shares and the Golober Contributee Shares, any notarial documents
required in connection with the assumption of the Hypo Debt, and any notarial
discharge of the Mills Madrid Encumbrances, shall be delivered into escrow at
the place of Closing in accordance with the provisions of this Agreement and the
Escrow Agreement.

2.6. Conduct of Business Until Closing and Filing of Financial Statements.

(a) The Contributors shall use their best efforts to deliver to the Ivanhoe
Contributee audited financial statements for the Subject Companies in respect of
2005 and any prior years for which such statements are not currently available
(the “Requisite Financial Statements”) as soon as possible and in any event
prior to December 31, 2006. The Contributors shall also cause the Subject
Companies to provide updated unaudited quarterly (and, if available, unaudited
monthly) financial statements as soon as possible after the end of the relevant
period after June 30, 2006 and prior to the Closing Date, and shall also provide
such other financial statements, if any, in respect of the Subject Companies
that are provided to the holder of the Hypo Debt or any other Third Party. The
Contributors shall keep the Subject Companies and the Ivanhoe Contributee fully
informed of the status of their efforts in respect of the matters described
above in this Section 2.6(a). If the Requisite Financial Statements have not
been delivered by December 31, 2006, the Ivanhoe Contributee shall have the
right, upon giving a one-time prior written notice to the Contributors, to take
all steps necessary to obtain the Requisite Financial Statements including,
without limitation, dealing directly with the existing auditors of the Subject
Companies (the “Existing Auditors”) and/or taking all necessary steps to replace
the Existing Auditors with other auditors named by the Ivanhoe Contributee. The
Contributors shall provide the Subject Companies, the Ivanhoe Contributee, the
Existing Auditors and any new auditors with all cooperation, and information in
the possession or control of any Mills Entity, required to finalize the
Requisite Financial Statements, including (if applicable) using all commercially
reasonable efforts to provide any new auditors with access to the Existing
Auditors and their working papers. If any directors or officers of MX 2003 or
PDN appointed by the Ivanhoe Contributee are required to sign any accounts or
financial statements for MX 2003 or PDN, as the case may be, in respect of any
period prior to the Closing and/or the Ivanhoe Contributee, or any Affiliate, is
required to approve such accounts or financial statements, such actions shall
not in any way constitute an acceptance by, or on behalf of, the Ivanhoe
Contributee, or any of its Affiliates, of such accounts or financial statements,
or any matters referred to therein, nor shall such actions in any way release
the Contributors or TMLP from any of their obligations and liabilities pursuant
to this Agreement, the Closing Documents or any other agreements, in respect of
such period prior to Closing, including without limitation, pursuant to
Section 9 hereof. The provisions of this Section 2.6(a) shall survive, and shall
not merge on, Closing; but if the Transactions are not completed, these
provisions shall not survive any resulting termination of this Agreement.

(b) Prior to the Closing, the Contributors shall cause the Subject Companies to
use commercially reasonable efforts to operate the Property in a manner
consistent with past practices and to conduct their businesses only in the
ordinary course and in a manner consistent with past practices. Without limiting
the generality of the foregoing and

 

-14-



--------------------------------------------------------------------------------

notwithstanding any other provision of this Agreement (including the definition
of Permitted Encumbrances and the foregoing sentence), the Contributors shall
ensure that the Subject Companies shall not enter into any transaction or take
any action that would result in a breach of any representation, warranty,
covenant or other obligation of the Contributors or the Subject Companies
contained herein and shall also ensure that the Subject Companies shall not
create or incur: (i) any material obligation or liability in contravention of
the preceding sentence of this Section, or (ii) any Encumbrance securing the
payment of money or other monetary obligations which will not be discharged on
or before the Closing. In addition, following the expiration or waiver of the
Due Diligence Period, the Contributors and other Mills Entities shall not take
or permit any material action with respect to the Property or the Subject
Companies (which material action shall be deemed to include, without limitation,
the creation or incurring any material liability or any Encumbrances) without
the prior consent of the Ivanhoe Contributee, which may be withheld in its sole
and absolute discretion, unless previously approved by or committed to by the
Ivanhoe Contributee or any of its Affiliates. The provisions of this
Section 2.6(b) shall survive, and shall not merge on, Closing.

(c) The Contributors shall use their best efforts to cause, on or before
Closing: (i) all Mills Affiliate Loans that are outstanding as of the date
hereof to be fully repaid, or fully transferred to one or more Mills Entities
other than the Subject Companies, in each case for an amount equal to the
aggregate indebtedness under the relevant Mills Affiliate Loan (including all
accrued interest, whether or not then due and payable); (ii) to have the Subject
Companies fully transfer any ownership interest they have in any other Mills
Entities (“Affiliate Equity Interests”) to one or more Mills Entities other than
the Subject Companies, in each case for an amount equal to the accounting value
of such Affiliate Equity Interest registered in the applicable Subject Company,
and (iii) the Subject Companies to have fully repaid all of the Inter-Company
Loans (including all accrued interest, whether or not then due and payable)
other than the Golober Inter-Company Loans and the Jahold Inter-Company Loans
and such Inter-Company Loans to be fully discharged and released. If all such
transfers, repayments and discharges/releases cannot be completed prior to
Closing, then:

A. not later than the Business Day prior to Closing, the Contributors shall
deliver to the Ivanhoe Contributee a list of all (i) Mills Affiliate Loans known
to them that will be owned by either of the Subject Companies after Closing, if
any, (ii) all Affiliate Equity Interests known to them that will be owned by
either of the Subject Companies after Closing, if any, and (iii) all
Inter-Company Loans, other than the Golober Inter-Company Loans and the Jahold
Inter-Company Loans, known to them that will be owed by either of the Subject
Companies after the Closing, if any; and

B. the Contributors shall, notwithstanding the Closing, forthwith thereafter, at
their own expense, cause to be completed and delivered all of the actions and
documents referred to in clauses (c) (i), (ii) and (iii) above and the
Contributors shall be entitled to the proceeds from any repayment or transfer of
the Mills Affiliate Loans or Affiliate Equity Interests, subject to payment of
all costs and Taxes relating thereto, and the Ivanhoe Contributee shall cause
the Subject Companies to cooperate with the Contributors, at the expense of the
Contributors, in effecting any transfer of any such property or any discharge
and release of such Inter-Company Loans, other than the Golober Inter-Company
Loans and the Jahold Inter-Company Loans, provided that such actions are
effected in accordance with

 

-15-



--------------------------------------------------------------------------------

all Applicable Laws and do not result in the Ivanhoe Contributee or the Subject
Companies incurring any costs, losses, obligations, liabilities or other Claims.

Notwithstanding any other provision of this Agreement, but without derogating
from Section 9 hereof, the Contributors and TMLP shall be responsible for, and
shall fully indemnify the Subject Companies and the Ivanhoe Contributee from,
all Taxes payable by the Subject Companies in respect of any such Mills
Affiliate Loans, Affiliate Equity Interests and Inter-Company Loans (other than
the Jahold Inter-Company Loans and the Golober Inter-Company Loans), or any
repayment, releases, discharges or transfers thereof, whether before or after
Closing, as well as all Claims relating thereto. The provisions of this
Section 2.6(c) shall survive, and shall not merge on, Closing.

2.7. Representations and Warranties of the Contributors.

(a) Jahold hereby represents and warrants to the Ivanhoe Contributee that, as of
the date of this Agreement and as of Closing, except as specifically set forth
on Schedule M:

(i) Jahold is a company duly organized and validly existing under the laws of
The Netherlands and has all requisite power and authority to carry on its
businesses as now conducted;

(ii) Jahold is the legal and beneficial owner (propietario en pleno dominio) of
the MX 2003 Interests and is registered as the sole shareholder of MX 2003 in
the registered book (libro registro de socios) of MX 2003;

(iii) the MX 2003 Shares are ordinary shares, have been validly issued, carry
equal rights, are fully paid-up and are free of any Encumbrances or third party
rights of any nature whatsoever (other than liens existing as of the date of
this Agreement securing the Hypo Debt and the Mills Madrid Encumbrances, which
liens, in the case of the Madrid Encumbrances, shall be released and discharged
at Closing). MX 2003 has not issued, nor has it undertaken to issue, any shares
other than the MX 2003 Interests, nor has it issued any bonds or similar
securities that grant to any Person the right to participate in the share
capital of MX 2003;

(iv) MX 2003 is a limited liability company (sociedad de responsabilidad
limitada) duly incorporated and validly existing under the laws of Spain and has
all requisite power and authority to carry on its business as now conducted.
Since a Mills Entity first acquired a beneficial interest in the MX 2003, MX
2003 has not engaged in any business or operations other than developing and
operating the Property, except that MX 2003 has made loans to Mills Entities
(all of which shall be repaid or transferred to one or more Mills Entities other
than the Subject Companies as provided for in Section 2.6(c));

(v) the shareholders register book (libro registro de socios) of the MX 2003 and
the minutes book (libro de actas) of MX 2003 are duly legalized and up-to-date
in all material respects and record all the special powers of attorney granted
by MX 2003;

 

-16-



--------------------------------------------------------------------------------

(vi) the Contributors have furnished to the Ivanhoe Contributee unaudited
financial statements of MX 2003 as of December 31, 2005 and the Interim
Financial Statements of MX 2003 (the “MX 2003 Financial Statements”); such
financial statements fairly present the financial position and results of
operations of MX 2003 in accordance with generally accepted Spanish accounting
principles consistently applied and the Interim Financial Statements of MX 2003
are presented in a manner consistent with the aforementioned unaudited financial
statements of MX 2003 as of December 31, 2005, subject only to the qualification
that the Interim Financial Statements are not a full presentation of the
financial position because they do not include footnotes;

(vii) the execution, delivery and performance by Jahold of this Agreement and
the Closing Documents to which it is a party are within its powers, have been
duly authorized by Jahold. This Agreement has been duly authorized, executed and
delivered and constitutes (and on Closing will constitute) the legal, valid and
binding obligations of Jahold enforceable against Jahold in accordance with its
terms. All of the Closing Documents to which Jahold is a party have been (or
will be at the Closing) duly authorized, executed and delivered and as of the
Closing will constitute the legal, valid and binding obligations of Jahold,
enforceable against Jahold in accordance with their respective terms;

(viii) subject to, in the case of (z) below, receipt of consent from Hypo Bank
under the Hypo Loan Documents, the execution and delivery of this Agreement and
the performance by Jahold of its obligations hereunder do not and will not
conflict with or violate (x) any Applicable Laws, order, writ, injunction or
decree of any court or governmental or quasi-governmental entity with
jurisdiction over Jahold or MX 2003, (y) any decision or ruling of any
arbitrator to which Jahold is a party or by which Jahold, MX 2003 or any of
their assets are bound or (z) any Lease or any material contract, instrument or
other agreement to which Jahold or MX 2003 is a party or by which Jahold or MX
2003 is bound; and the Madrid Xanadu Name Assignment Agreement has not been
terminated, amended or assigned by MX 2003, and the Contributors have no
knowledge of anything that would prevent MX 2003 being entitled to the benefits
of, inter alia, Sections 1(c), 2 and 10 thereof;

(ix) there are no claims, lawsuits, litigation or administrative proceedings
that have been served on Jahold or any other Mills Entity, or (to Jahold’s
actual knowledge) threatened in writing, relating to or affecting MX 2003, the
Property or any other of MX 2003’s assets, other than those reflected in the MX
2003 Financial Statements or disclosed on Schedule M hereto;

(x) each of Jahold and MX 2003 is solvent, able to pay its debts as such debts
become due, and has capital sufficient to carry on its business for the period
up to and including Closing and to complete the Transactions. Neither Jahold nor
MX 2003 has filed or made in respect of itself any (A) petition in bankruptcy;
(B) insolvency proceedings; (C) petition for reorganization or for appointment
of a receiver or trustee; (D) assignment for the benefit of the creditors;
(E) proceedings seeking protection from creditors or other relief in respect of
obligations to other Persons; or (F) similar proceedings; and to its actual
knowledge no such filings or petitions have been made or filed against it by any
other Person; and

 

-17-



--------------------------------------------------------------------------------

(xi) MX 2003 is the legal and beneficial owner (propietario en pleno dominio) of
the MX 2003 Property.

(b) Golober hereby represents and warrants to the Ivanhoe Contributee that, as
of the date of this Agreement and as of Closing, except as specifically set
forth on Schedule M:

(i) Golober is a company duly organized and validly existing under the laws of
The Netherlands and has all requisite power and authority to carry on its
businesses as now conducted;

(ii) Golober is the legal and beneficial owner (propietario en pleno dominio) of
the PDN Interests and is registered as the sole shareholder of PDN in the
registered book (libro registro de socios) of PDN;

(iii) the PDN Shares are ordinary shares, have been validly issued, carry equal
rights, are fully paid-up and are free of any Encumbrances or third party rights
of any nature whatsoever (other than liens existing as of the date of this
Agreement securing the Hypo Debt). PDN has not issued, nor has it undertaken to
issue, any shares other than the PDN Interests, nor has it issued any bonds or
similar securities that grant to any Person the right to participate in the
share capital of PDN;

(iv) PDN is a limited liability company (sociedad de responsabilidad limitada)
duly incorporated and validly existing under the laws of Spain and has all
requisite power and authority to carry on its business as now conducted. Since a
Mills Entity first acquired a beneficial interest in PDN, PDN has not engaged in
any business or operations other than the operation of the Property, except that
PDN has made loans to Mills Entities (all of which shall be repaid or
transferred to one or more Mills Entities other than the Subject Companies as
provided for in Section 2.6(c));

(v) the shareholders register book (libro registro de socios) of PDN and the
minutes book (libro de actas) of PDN are duly legalized and up-to-date in all
material respects and record all the powers of attorney granted by PDN;

(vi) prior to the date hereof, the Contributors have furnished to the Ivanhoe
Contributee unaudited financial statements of PDN as of December 31, 2005 and
the Interim Financial Statements of PDN (the “PDN Financial Statements”); such
financial statements fairly present the financial position and results of
operations of PDN in accordance with generally accepted Spanish accounting
principles consistently applied and the Interim Financial Statements of PDN are
presented in a manner consistent with the aforementioned unaudited financial
statements of PDN as of December 31, 2005, subject only to the qualification
that the Interim Financial Statements are not a full presentation of the
financial position because they do not include footnotes;

(vii) the execution, delivery and performance by Golober of this Agreement and
the Closing Documents to which it is a party are within its powers, have been
duly authorized by Golober. This Agreement has been duly authorized, executed
and delivered and constitutes (and on Closing will constitute) the legal, valid
and binding obligations

 

-18-



--------------------------------------------------------------------------------

of Golober enforceable against Golober in accordance with its terms. All of the
Closing Documents to which Golober is a party have been (or will be at the
Closing) duly authorized, executed and delivered and as of the Closing will
constitute the legal, valid and binding obligations of Golober, enforceable
against Golober in accordance with their respective terms;

(viii) subject to, in the case of (z) below, receipt of consent from Hypo Bank
under the Hypo Loan Documents, the execution and delivery of this Agreement and
the performance by Golober of its obligations hereunder do not and will not
conflict with or violate (x) any Applicable Laws, order, writ, injunction or
decree of any court or governmental or quasi-governmental entity with
jurisdiction over Golober, or PDN, (y) any decision or ruling of any arbitrator
to which Golober is a party or by which Golober, PDN or any of their assets are
bound or (z) any Lease or any material contract, instrument or other agreement
to which Golober or PDN is a party or by which Golober or PDN is bound;

(ix) there are no claims, lawsuits, litigation or administrative proceedings
that have been served on Golober or any other Mills Entity, or (to Golober’s
actual knowledge) threatened in writing, affecting PDN, the Property or any
other of PDN’s assets other than those reflected in the PDN Financial Statements
or disclosed on Schedule M hereto;

(x) each of Golober and PDN is solvent, able to pay its debts as such debts
become due, and has capital sufficient to carry on its businesses for the period
up to and including Closing and to complete the Transactions. Neither Golober
nor PDN has filed or made in respect of itself any (A) petition in bankruptcy;
(B) insolvency proceedings; (C) petition for reorganization or for appointment
of a receiver or trustee; (D) assignment for the benefit of the creditors;
(E) proceedings seeking protection from creditors or other relief in respect of
obligations to other Persons; or (F) similar proceedings; and to its actual
knowledge no such filings or petitions have been made or filed against it by any
other Person; and

(xi) PDN is the lessee of the PDN Property pursuant to the PDN Ground Lease.

(c) Jahold and Golober jointly and severally hereby represent and warrant to the
Ivanhoe Contributee that, as of the date of this Agreement and as of Closing,
except as specifically set forth in Schedule M:

(i) the Data Room CD-ROM contains a true and complete list of all Leases and
Contracts (including the Mills Services Contracts) and the PDN Ground Lease; and
to their knowledge, Jahold and Golober have made available to the Ivanhoe
Contributee or its Affiliates all material information about the Subject
Companies and the Property (including, without limitation, its development,
start-up and operation as the shopping mall known as Xanadu in Madrid) in the
possession or control of the Subject Companies, Jahold, Golober or Mills Global
Spain except correspondence between Mills Entities and their legal counsel in
respect of the PGC Litigation;

(ii) that the information contained in the Recitals of this Agreement regarding
the shares of the Subject Companies are true and correct;

 

-19-



--------------------------------------------------------------------------------

(iii) that (i) there are no corporate resolutions of the Subject Companies that
involve any amendment to the By-laws or that are pending recording at the
Commercial Registry and, (ii) the Subject Companies have not taken a resolution
regarding dissolution, merger, spin-off (de-merger), share swap or contributions
of assets, or the acquisition of its own shares;

(iv) to their knowledge, the representations and warranties set out in
Section 2.11(b) are true and correct; each Employee Plan has been maintained in
compliance with its terms and the requirements prescribed by Applicable Laws;
and each of the Subject Companies (i) is current with payment of all its labour,
work safety and social security obligations; (ii) has presented in due time and
legal form all declarations concerning labour and work safety matters and social
security required to be presented by any Governmental Authority with applicable
jurisdiction; (iii) has established sufficient provision in the MX 2003
Financial Statements and the PDN Financial Statements for all those obligations
and/or payments to social security that having come due, have not been paid yet;
and (iv) is not currently a party to any litigation, administrative or judicial
procedures or inspection, in relation to labour, work safety or social security
matters, nor is it, to its actual knowledge, the subject of any such procedures
or inspection that are threatened in writing;

(v) the Subject Companies (i) have paid all amounts of Taxes due by them except
for Taxes which are not yet delinquent or which are being disputed in good faith
and with appropriate reserves (which reserves are reflected in the MX 2003
Financial Statements or the PDN Financial Statements, as the case may be);
(ii) have filed or caused to be filed in due time and legal form all required
tax declarations required by any applicable Governmental Authority; (iii) are
not currently a party to any litigation, administrative, judicial or other types
of procedures, or tax inspection, in relation to Taxes; and (iv) have made all
deductions and/or withholdings regarding, or upon the account of any of the
Taxes, that according to Applicable Laws it is obliged or authorized to make,
having deposited in time and form all the same with the competent Governmental
Authorities;

(vi) (i) the Subject Companies do not have any employees; (ii) the Employee
Information has been made available to the Ivanhoe Contributee and is accurate
and complete in all material respects; (iii) neither Contributors nor Mills
Global Spain has received any written notice of any pending or threatened labour
claim against the Subject Companies or Mills Global Spain; (iv) neither the
Subject Companies nor Mills Global Spain has any retirement plans nor has there
been an undertaking to establish them in the future, and there is no obligation
to constitute any provision for cases of early retirement, except for those
obligations to endow such provision as set forth in the law and in the
applicable collective bargaining agreements; (v) there are no collective
bargaining agreements applicable to the Subject Companies or to Mills Global
Spain; (vi) there are no loans, bonds or guaranties of Mills Global Spain to any
of its partners or administrators; and the maximum aggregate amount for all the
loans, bonds or guaranties granted by Mills Global Spain to its employees is not
higher than one hundred twenty-five thousand euros (125,000 euros); and
(vii) there are no top executive relations or contracts in Mills Global Spain;

 

-20-



--------------------------------------------------------------------------------

(vii) the Intellectual Property is the only Intellectual Property that is
registered and owned by the Contributors or any Mills Entities and used by or in
respect of the Subject Companies or the Property;

(viii) to their knowledge, the Subject Companies currently comply with all the
provisions relating to personal data protection applicable under Spanish law;

(ix) except as Known by the Ivanhoe Contributee, Schedule N sets out a list of
Chattels that includes all Chattels having a value of more than $1,000,
specifies where each such Chattel is located, and identifies the beneficial
owner of the each such Chattel;

(x) except as Known by the Ivanhoe Contributee, each of the Leases disclosed on
the Data Room CD-ROM is in full force and effect and neither the Subject
Companies nor Mills Global Spain has delivered any written notice of default to
the Tenant thereunder nor have they received any written notices of default
under such Lease from the Tenant thereunder (in each case which default remain
uncured); provided that for the purposes of this representation and warranty,
“Leases” shall be deemed to exclude any licences of space in the Property having
a maximum term of not more than 15 days; and

(xi) except as Known by the Ivanhoe Contributee, each of the Contracts disclosed
on the Data Room CD-ROM is in full force and effect and neither the Subject
Companies nor Mills Global Spain has delivered any written notice of default to
any Third Parties under such Contracts, nor have they received any written
notices of default under such Contracts from any Third Parties, in each case
which defaults remain uncured.

(d) Survival; Limitation on Liability of the Contributors. The Unlimited
Representations made by the Contributors hereunder shall survive the Closing
without any limit on duration or other restrictions. All other representations
and warranties of the Contributors, or any of them, (the “Subject Mills
Representations”) shall survive the Closing but shall expire on 12:00 p.m. on
the first anniversary of the Closing Date (the “Survival Date”) except in the
case of any breach of a Subject Mills Representation of which notice is given to
the Contributors and to TMLP prior to 12:00 p.m. on the Survival Date. In the
case of any Subject Mills Representation, the Contributors shall only be liable
to the Ivanhoe Contributee for a breach of such Subject Mills Representation in
respect of which (a) the Ivanhoe Contributee delivers written notice of such
breach to the Contributors and TMLP, on or prior to the Survival Date, which
notice shall set forth with reasonable detail the pertinent facts of the alleged
misrepresentation or breach of warranty, and (b) if the Ivanhoe Contributee, the
applicable Contributors, and TMLP are unable to reach written agreement on the
settlement of all matters relating to such alleged misrepresentation or breach
of warranty, the Ivanhoe Contributee commences legal action or equitable action
against the Contributors (and/or TMLP under the TMLP Indemnity) on or before the
date that is sixty (60) days following the Survival Date.

In addition, in the case only of any Uncontrolled Breach of the Subject Mills
Representations and any Additional Tax Indemnity Obligations (but not in the
case of any breach of any

 

-21-



--------------------------------------------------------------------------------

Unlimited Representations or any breach of the Subject Mills Representations
that is a Controlled Breach), the Contributors shall not be liable for: (i) any
amount in excess of the Liability Cap, and (ii) any breach of the Subject Mills
Representations that is an Uncontrolled Breach until the aggregate amount of
Claims with respect thereto made by the Ivanhoe Contributee as a result of such
Uncontrolled Breach of Subject Mills Representations is equal to or greater than
the Basket Amount, and then only to the extent the amount of its liability in
respect of all Claims (calculated on an aggregate basis) exceeds the Basket
Amount. Provided it is confirmed that these limitations upon liability: (A) are
applicable only to the Subject Mills Representations and not to the Unlimited
Representations and in the case of the breach of any such Unlimited
Representations, these limitations shall not be applicable and the respective
rights and obligations of the parties shall be construed without reference to
the foregoing sentence; and (B) are not applicable in the case of any breach of
Subject Mills Representations that is a Controlled Breach. It is also confirmed
that the Liability Cap is only applicable in respect of Claims made after
Closing for breaches of the Subject Mills Representations and for Additional Tax
Indemnity Obligations and does not have application to, or limit, any other
obligations or liabilities of the Contributors (i) pursuant to or in respect of
this Agreement and (ii) which survive the Closing. Wherever in this Agreement,
there is reference to “knowledge” or “actual knowledge” of any Mills Entity such
knowledge shall mean the actual knowledge of Jamie Stolpestad, Peter Todd, Angel
Moreno, Jorge Losarda, and Alvaro Berriochoa Hazenberg. It is also agreed that,
notwithstanding any other provision of this Agreement, knowledge of the Ivanhoe
Contributee shall for all purposes of this Agreement exclude any knowledge of
any of the Transferred Employees.

2.8. “As Is” Transaction

(a) The Ivanhoe Contributee acknowledges and agrees that, except as otherwise
expressly provided in this Agreement, and without limiting its rights of due
diligence pursuant to Section 2.12, all of the Spanish Interests and the Subject
Company Assets are being acquired by the Ivanhoe Contributee “as-is, where-is”,
without any representation or warranty of any kind whatsoever, either express or
inferred.

(b) The Ivanhoe Contributee hereby agrees that, subject to its rights of Due
Diligence pursuant to Section 2.12, it has “signed-off” on market conditions
which influence the Subject Company Assets (including the Property) and the
value thereof, such as, without limitation, the competitive position of such
assets relative to their existing and potential future competitors, market
rental rates achievable at the Property, vacancy assumptions, credit loss and
downtime reserves, estimated percentage rents, projected growth rates (if any)
in rents, expenses and/or retail sales, lease cancellation income, profit from
tenant environmental charges, impact of sale on assessed value, tenant work and
leasing fee levels necessary to generate estimated market rents, tenant
retention ratios and the need for and amount of any capital reserves.

(c) Without derogating from the provisions of Section 2.7 or 9, the Contributors
and the Ivanhoe Contributee hereby expressly agree that the transfer of the
Spanish Interests, and specifically the Transfer Instruments, shall exclude any
and all statutory sellers’ liabilities.

 

-22-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary set forth in Section 2.7, Section 9
or elsewhere in this Agreement, the Ivanhoe Contributee hereby acknowledges that
the Contributors have not and will not make any representations, warranties,
promises or guaranties whatsoever with respect to the physical condition of the
Subject Company Assets (including the zoning laws applicable to the Property,
the compliance of the Property with all applicable environmental laws and
regulations, or the validity, appropriateness and adequacy of the planning
licenses, commercial licenses (licencias comerciales), permits and/or
authorizations required for the construction, installation, operation, and/or
fitting out of the Property). Notwithstanding the execution and registration of
the Transfer Instruments, but without derogating from the provisions of
Section 2.7 or Section 9, the Ivanhoe Contributee irrevocably acknowledges and
agrees that any implied covenants included in the Transfer Instruments are
specifically excluded, with the intent that the Transfer Instruments shall be
considered as if they were without any representations or covenants.

2.9. Representations and Warranties of the Ivanhoe Contributee

(a) The Ivanhoe Contributee hereby represents and warrants to the Contributors
that:

(i) it is a corporation duly organized and validly existing under the laws of
The Netherlands and has all requisite corporate power and authority to carry on
its businesses as now conducted.

(ii) (A) the execution, delivery and performance by it of this Agreement and the
Closing Documents to which it is a party, are within its powers and have been
duly and validly authorized by all requisite proceedings of the Ivanhoe
Contributee; (B) this Agreement has been duly executed and delivered by the
Ivanhoe Contributee and constitutes legal, valid and binding obligations of the
Ivanhoe Contributee enforceable against the Ivanhoe Contributee in accordance
with their terms, and does not contravene and will not result in the breach or
violation of any of the provisions of, or constitute a default under, or
conflict with or cause the acceleration of any obligation of the Ivanhoe
Contributee under, any articles or by-laws of the Ivanhoe Contributee, under any
Applicable Laws and/or under any material contractual restriction applicable to
or binding upon the Ivanhoe Contributee; and (C) on Closing, the Closing
Documents to which the Ivanhoe Contributee is a party will have been duly
executed and delivered and will not contravene or result in the breach or
violation of any of the provisions of, or constitute a default under, or
conflict with or cause the acceleration of any obligation of the Ivanhoe
Contributee under, any articles or by-laws of the Ivanhoe Contributee, under any
Applicable Laws and/or under any contractual restriction applicable to or
binding upon the Ivanhoe Contributee;

(iii) the execution and delivery of this Agreement and the performance by the
Ivanhoe Contributee of its obligations hereunder do not and will not conflict
with or violate (x) any law, rule, judgment, regulation, order, writ, injunction
or decree of any court or governmental or quasi-governmental entity with
jurisdiction over the Ivanhoe Contributee, (y) any decision or ruling of any
arbitrator to which the Ivanhoe Contributee is a party or by which the Ivanhoe
Contributee or any of its assets is bound or (z) any material

 

-23-



--------------------------------------------------------------------------------

contract, instrument or other agreement to which Ivanhoe is a party or by which
the Ivanhoe Contributee is bound;

(iv) the Ivanhoe Contributee is solvent, able to pay its debts as such debts
become due and has capital sufficient to carry on its business and complete the
Transactions. The Ivanhoe Contributee has not filed or made in respect of itself
any (A) petition in bankruptcy; (B) insolvency proceedings; (C) petition for
reorganization or for appointment of a receiver or trustee; (D) assignment for
the benefit of the creditors; (E) proceedings seeking protection from creditors
or other relief in respect of obligations to other Persons; or (F) similar
proceedings; and to its actual knowledge no such filings or petitions have been
made or filed against it by any other Person; and

(v) Ivanhoe is an Affiliate of the Ivanhoe Contributee.

(b) The representations and warranties made by the Ivanhoe Contributee herein
shall survive the Closing without any limit on duration or other restrictions.

2.10. Mutual Releases and Indemnity. At Closing:

(a) Each of MX 2003 and PDN, on the one hand, and Mills Global Spain (and any
other Mills Entities, if applicable), on the other, shall execute a termination
of the Management Arrangements and mutual release of Claims with respect to the
Management Arrangements; provided, that such release shall not be applicable in
respect of any pre-Closing Date indemnity obligations under such Management
Arrangements nor shall any party be released from any Claims with respect to
matters that are covered by insurance or that result from activities
substantially inconsistent with standards that would be exercised by a
reasonable and prudent Person who is experienced in performing comparable
services or functions (the “Management Termination and Release”).

(b) At Closing, (i) the MX 2003 Directors and Officers shall resign in their
capacities as directors of MX 2003 at Closing, and (ii) MX 2003 shall execute a
release of liability in favour of such MX 2003 Directors and Officers (the “MX
2003 Directors Release”); provided that the MX 2003 Directors and Officers shall
agree with MX 2003 and the Ivanhoe Contributee to execute and deliver on behalf
of MX 2003 all contracts, leases and other documents, if any, that the Ivanhoe
Contributee or MX 2003 specifically requests them to do so after Closing until
such time as their resignations can be registered in the Commercial Registry,
provided that any such action is lawful, they have the authority to do so under
applicable corporate law, and such action cannot reasonably be expected to
create personal liability on the part of such Persons. The Contributors confirm
to the Ivanhoe Contributee that although Messrs. Parent and Ettenger continue to
be shown in the Commercial Registry as directors and officers of MX 2003, they
are no longer directors and officers of MX 2003; on this basis the Ivanhoe
Contributee agrees that it shall not require their resignations of such two
individuals to be delivered on Closing.

(c) At Closing, (i) the PDN Directors and Officers shall resign in their
capacities as directors of PDN at Closing, and (ii) PDN shall execute a release
of liability in favour of such PDN Directors and Officers (the “PDN Directors
Release”); provided that the

 

-24-



--------------------------------------------------------------------------------

PDN Directors and Officers shall agree with PDN and the Ivanhoe Contributee to
execute and deliver on behalf of PDN all contracts, leases and other documents,
if any, that the Ivanhoe Contributee or PDN specifically requests them to do so
after Closing until such time as their resignations can be registered in the
Commercial Registry, provided that any such action is lawful, they have the
authority to do so under applicable corporate law, and such action cannot
reasonably be expected to create personal liability on the part of such Persons.
The Contributors confirm to the Ivanhoe Contributee that although Messrs. Parent
and Ettenger continue to be shown in the Commercial Registry as directors and
officers of PDN, they are no longer directors and officers of PDN; on this basis
the Ivanhoe Contributee agrees that it shall not require the resignations of
such two individuals to be delivered on Closing.

(d) The Ivanhoe Contributee shall be responsible for, and shall indemnify and
hold harmless Mills Corp., TMLP, the Contributors, the MX 2003 Officers and
Directors and the PDN Officers and Directors, and their Affiliates, from and
against any and all Claims (including reasonable counsel and other professional
fees) to which any of them may be subject or suffer arising from, or in
connection with, liabilities or obligations of the Subject Companies, the
Property or the Transferred Employees that first arise after the Closing
(including, without limitation, actions taken by the MX 2003 Directors and
Officers and the PDN Directors and Officers pursuant to the provisos in
Section 2.10(b) and (c) above), except Excluded Claims. “Excluded Claims” means
any and all Claims that: (i) are the responsibility of the Contributors pursuant
to Section 9.1 or 9.2 of this Agreement; (ii) relate to any circumstance,
condition, event, occurrence, action, omission, matter, obligation or liability
that is the responsibility of the Contributors, or either of them, or any other
Mills Entity pursuant to this Agreement; (iii) arise from or are attributable to
any circumstance, condition, event, occurrence, action, omission, matter,
obligation or liability that would have been disclosed to the Ivanhoe
Contributee but for a breach of any representation or warranty set out in
Section 2.7; and/or (iv) are caused by or attributable to a breach by the
Contributors, or either of them, of their obligations under this Agreement. In
the event of any conflict or inconsistency between the provisions of this
Section 2.10(d) and any other provision of this Agreement, the latter shall
prevail. The provisions of this Section 2.10(d) shall survive, and shall not
merge on, Closing.

(e) The Contributors and TMLP shall be jointly and severally responsible for,
and shall indemnify and hold harmless, each of the Ivanhoe Contributee, Ivanhoe,
and their respective Affiliates, from and against any and all Claims (including
reasonable counsel and other professional fees) to which any of them may be
subject or suffer arising from, or in connection with a breach by the MX 2003
Officers and Directors or the PDN Officers and Directors of their obligations
pursuant to the provisos in Section 2.10(b) and (c) above, or any actions taken
by any of them or by Mr. Ettenger or Mr. Parent after Closing without
authorization from the Ivanhoe Contributee, MX 2003 or PDN. The provisions of
this Section 2.10(e) shall survive, and shall not merge on, Closing.

2.11. Transition.

(a) Contracts. The Contributors have advised the Ivanhoe Contributee that
(i) Mills Global Spain is the current manager of the Property and has
responsibility for the management of the Property, including operations, leasing
and development, and (ii) Mills Global Spain has entered into contracts with
Third Parties relating to the operation of the

 

-25-



--------------------------------------------------------------------------------

Property (the “Mills Service Contracts”), all of which are in existence as of
the date of this Agreement and are identified and listed in the Data Room
CD-ROM. The Contributors shall provide to the Ivanhoe Contributee complete
copies of, and a list of, (i) all Mills Service Contracts, and (ii) all
Contracts with Third Parties in respect of the Property or the Subject Companies
(the “Designated Contracts”), if any, to which none of the Subject Companies and
Mills Global Spain is a party. All of the Designated Contracts must be in
existence as of the date of this Agreement and shall be included on the Data
Room CD-ROM delivered to Ivanhoe Holdings prior to the date of this Agreement.
At Closing, the Contributors shall assign, or shall cause their Affiliates to
assign, all such Mills Service Contracts and all of the Designated Contracts, if
any, to the Ivanhoe Contributee, Ivanhoe Employment Entity or any other
Qualified Designee designated by the Ivanhoe Contributee and such assignee shall
assume the Mills Service Contracts and other Designated Contracts so assigned to
it pursuant to one or more Assignment and Assumption of Contracts. For greater
certainty, it is confirmed that on or before Closing the Contributors shall
cause to be terminated, at no expense to the Subject Companies or the Ivanhoe
Contributee, any contracts, agreements or other obligations with or in favour of
any Mills Entities that are binding upon any Subject Company (other than the
Management Arrangements, the termination of which is provided for in
Section 2.10(a)) and shall provide evidence of such termination and the release
of all Claims relating to any such contracts, agreements or other liabilities.
Nothing in this Agreement shall be construed as an assignment of, or an attempt
to assign to, the Ivanhoe Contributee any Contract or Permitted Encumbrance
which is (i) not assignable, or (ii) not assignable without the approval or
consent of the other party or parties thereto, without first obtaining such
approval or consent (collectively “Non-Assignable Rights”). Notwithstanding any
other provisions of this Agreement, the failure to obtain any such approval or
consent, or the fact that a Contract or Permitted Encumbrance is not assignable,
shall not entitle the Ivanhoe Contributee to terminate this Agreement or to any
other right or remedy whatsoever. In connection with such Non-Assignable Rights,
the relevant Contributor, or the relevant Affiliate thereof, shall, at the
request of the Ivanhoe Contributee and in each case at the Ivanhoe Contributee’s
expense apply for and use all reasonable efforts to obtain all such consents or
approvals, in a form satisfactory to the Ivanhoe Contributee, acting reasonably,
provided that nothing herein shall require the Contributors to make any payment
to any other party or incur any other obligations or liabilities.

In the event of any conflict or inconsistency between this Section and any other
provision of this Agreement, this Section shall prevail.

(b) Property Employees.

(i) The Contributors shall use commercially reasonable efforts to obtain all
necessary consents from the Property Employees to permit the transfer of the
Employment Agreements to the Ivanhoe Employment Entity at Closing (the
“Employment Consents”), provided that the Contributors shall in no event be
required to make any payment to any other Person or incur any other obligations
or liabilities. The Contributors shall cause Mills Global Spain, the current
employer of the Property Employees, to transfer to the Ivanhoe Employment Entity
effective as of Closing the Employment Agreements of any such Property Employees
that provide the Employment Consents (such Property Employees, the “Transferred
Employees”). All liabilities in relation to salaries, wages, bonus or
commission, expenses, national insurance and pension contributions and liability
for Taxes in respect of the Property

 

-26-



--------------------------------------------------------------------------------

Employees (but for the avoidance of doubt this shall not include any entitlement
to redundancy payments or any other obligation in respect of a Transferred
Employee’s period of continuous service, which shall be the exclusive
responsibility of the Ivanhoe Employment Entity) shall be apportioned on a time
basis so that such part of the relevant charges attributable to the period up to
and including the Closing Adjustment Date shall be borne by the Contributors, or
its relevant Affiliate, and such part of the relevant charges attributable to
the period after the Closing Adjustment Date shall be borne by the Ivanhoe
Employment Entity.

(ii) The Contributors undertake to the Ivanhoe Contributee:

A. that Mills Global Spain has in all material respects complied with, and shall
up to and including Closing, comply with all of their obligations and those of
any of its predecessors (whether or not legally binding or in respect of which
it would be expected to comply by any regulatory or other body to which it is
subject) due to or in connection with the Property Employees;

B. that they have paid and shall pay all sums due to or in relation to the
Property Employees up to and including Closing (whether arising under common
law, statute, equity or otherwise) including all salaries, wages, bonus or
commission, expenses, national insurance and pension contributions, liability to
taxation and other sums accrued and due in respect of any period up to Closing
including, without limitation, all such amounts owing to any Governmental
Authority;

C. that there are no sums owing to or from any Property Employee other than
reimbursement of expenses for the current month, wages for the current salary
period and holiday pay for the current holiday year;

D. that Mills Global Spain has not terminated and shall not terminate or take
any steps to terminate (constructively or otherwise), or change the term of, the
employment of any of the Property Employees (without the prior written consent
of the Ivanhoe Contributee);

E. that Mills Global Spain will not employ, engage or transfer any Person who is
not a Property Employee to work at the Property without the prior written
consent of the Ivanhoe Contributee; and

F. that subject to Section 2.7(d) they will fully indemnify and keep indemnified
the Ivanhoe Contributee and the Ivanhoe Employment Entity against all Claims
(including reasonable legal and other professional fees and expenses) which the
Ivanhoe Contributee and/or the Ivanhoe Employment Entity may suffer, sustain,
incur, pay or be put to by reason of any failure by the Contributors to comply
with their obligations under this Section 2.11 or from any Claims of any nature
whatsoever made by any individuals who are employees of any Mills Entities but
not Property Employees.

(iii) Without prejudice to the other provisions of this Section 2.11, the
Contributors shall, at their own reasonable expense, give the Ivanhoe
Contributee and the Ivanhoe Employment Entity such assistance as the Ivanhoe
Contributee and the Ivanhoe Employment Entity may reasonably require to contest
any Claim by any Person employed or

 

-27-



--------------------------------------------------------------------------------

engaged by any Mills Entities at or prior to Closing or their representatives
resulting from or in connection with this Agreement.

(iv) The Contributors shall, upon request by the Ivanhoe Contributee or the
Ivanhoe Employment Entity and at the Contributors’ expense, subject to any
Applicable Laws, provide to the Ivanhoe Contributee and the Ivanhoe Employment
Entity such information or documents as the Ivanhoe Contributee or the Ivanhoe
Employment Entity may reasonably require relating to the terms of employment,
pension and life assurance arrangements, health benefits, welfare or any other
matter concerning any of the Property Employees or any trade union, employee
representative or body of employees or their representatives or relating to
collective agreements or collective or individual grievances in the period prior
to the Closing.

(v) The Contributors hereby agree that any payments to any Transferred Employee
in connection with the termination of his or her employment with Mills Global
Spain or any other Mills Entity shall not be affected in any manner whatsoever
by the subsequent employment of such employee by the Ivanhoe Employment Entity;
without limitation, it is agreed by the Contributors that no such employee shall
be required, and neither the Contributors nor Mills Global Spain (nor any other
Mills Entity) shall take any action to so require any such employee, to repay
any payments received in connection with the termination of his or her
employment; if requested by the Contributors, the Contributors shall cause Mills
Global Spain to execute such further assurances as reasonably required by the
Ivanhoe Contributee to confirm these agreements.

(c) The Ivanhoe Contributee, on behalf of itself and on behalf of the Subject
Companies following Closing, hereby acknowledges and agrees that (a) any
Pre-Closing Consultant may disclose to any Mills Entity information and records
relating to the Subject Companies that, in each case, relate to any period
ending not later than the Closing Date, for any legitimate business purpose,
(b) it shall cause the Subject Companies to confirm the same in writing to any
Pre-Closing Consultant, at its request, and (c) any Mills Entity may engage any
Pre-Closing Consultant to perform services following Closing so long as such
engagement does not conflict with, or have an adverse effect on, the ownership
and operation of the Subject Companies and the Property by the Ivanhoe
Contributee or its Affiliates or any duty that the Pre-Closing Consultant has to
the Subject Companies and that all of the services provided to the Mills
Entities shall be paid for by them.

(d) The provisions of this Section 2.11 shall survive, and shall not merge on,
Closing, but subject always, to the extent applicable, to Section 2.7(d).

 

-28-



--------------------------------------------------------------------------------

2.12. Due Diligence Period.

(a) Ivanhoe Due Diligence. Commencing upon the execution of this Agreement and
continuing for a period which will expire at 23:00 hours Madrid time on the date
of this Agreement (the “Due Diligence Period”), the Ivanhoe Contributee may,
subject to the provisions of this Section 2.12, conduct all examinations,
inspections, testing, studies and/or investigations (collectively, the “Due
Diligence”) of the Subject Companies and the Property and information regarding
the Subject Companies and the Property as it deems necessary or advisable;
provided that after the date of this Agreement and until Closing the Ivanhoe
Contributee shall not contact any Government Authorities in connection with this
Agreement or the Transactions unless it has given prior notice thereof to MX
2003 and makes such contact in cooperation with MX 2003, which cooperation shall
not be unreasonably withheld or delayed.

(b) Due Diligence Covenants. The Contributors agree to cooperate with, and cause
their Affiliates to cooperate with, the Ivanhoe Contributee by providing or
otherwise making available such access, information and documentation as may be
reasonably required by the Ivanhoe Contributee in order to conduct its Due
Diligence, including access to the Property for inspections and testing and
access to all records, documents and data of the Subject Companies, including
all financial statements and auditors’ reports or comments. In addition, the
Contributors shall cause the Subject Companies to authorize and consent to the
release by any Governmental Authority of all information relating to the Subject
Companies, the Spanish Interests and the Property reasonably requested by the
Ivanhoe Contributee, and shall sign all consents, authorizations and other
documents relating thereto. If reasonably requested by the Ivanhoe Contributee,
the Contributors shall provide the Ivanhoe Contributee and its representatives
and advisors with an opportunity to meet with the Existing Auditors and any
employees or personnel of the Contributors, the Subject Companies, Mills Global
Spain or the Subject Companies to discuss matters relating to the Spanish
Interests or the Transactions.

(c) Termination. The Ivanhoe Contributee shall be entitled, prior to the expiry
of the Due Diligence Period, (i) to determine, in its sole and absolute
discretion, whether it is satisfied with the results of its Due Diligence, and
(ii) to terminate this Agreement if it determines that it is not satisfied with
the results of its Due Diligence. The Ivanhoe Contributee shall be conclusively
deemed to have waived this right of termination unless it delivers to the
Contributors prior to the expiry of the Due Diligence Period a written notice
terminating this Agreement pursuant to this Section 2.12. If the Ivanhoe
Contributee delivers to the Contributors such notice of termination prior to the
expiry of the Due Diligence Period, then this Agreement shall automatically
terminate and be of no further force or effect without any further action or
documentation upon the date such notice of termination is delivered, and, upon
such termination, the Ivanhoe Contributee and the Contributors shall be released
from all covenants and obligations under this Agreement (except for those
covenants and obligations which are expressly stated to survive the termination
of this Agreement). If no such notice of termination is delivered by the Ivanhoe
Contributee in accordance with the foregoing provisions of this Section 2.12(c),
the Ivanhoe Contributee shall have no further right to terminate this Agreement
pursuant to the provisions of this Section 2.12(c).

 

-29-



--------------------------------------------------------------------------------

3. Conditions. The Closing shall be subject to the satisfaction or waiver of the
conditions set forth in this Section 3.

3.1. The following are conditions to the obligation of the Contributors to close
the Transactions:

(a) all of the representations and warranties of the Ivanhoe Contributee
contained in this Agreement shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing Date;

(b) on Closing, the Ivanhoe Contributee shall have complied with or performed
all of the material terms, covenants or conditions of this Agreement to be
complied with or performed by it; and

(c) the Contributors, acting reasonably, are satisfied that the transactions
provided for in the St. Enoch/Vaughan Mills Purchase Agreement shall be
completed not later than the date of the Closing, provided that if the reason
for such condition not being satisfied is default by any Mills Entity under the
St. Enoch/Vaughan Mills Purchase Agreement, this condition shall be deemed to
have been satisfied.

The conditions contained in this Section 3.1 are intended solely for the benefit
of the Contributors. If any of the foregoing conditions is not satisfied on or
prior to the Scheduled Closing Date (or any earlier time, if such earlier time
is specified in respect of such condition), the Contributors shall have the
right, in their sole and absolute discretion, to waive the condition in question
and proceed to Closing hereunder or terminate this Agreement by delivering
notice of such termination to the Ivanhoe Contributee and after such termination
neither the Contributors nor the Ivanhoe Contributee shall have any further
rights or obligations under this Agreement, except for such rights and
obligations which expressly survive the termination of this Agreement, unless
the reason for the condition not being satisfied is a breach by the Ivanhoe
Contributee of any its obligations under this Agreement or a representation and
warranty made by the Ivanhoe Contributee being incorrect or inaccurate, in which
case the provisions of Section 5 shall be applicable.

3.2. The following are conditions to the obligation of the Ivanhoe Contributee
to close the Transactions:

(a) all of the Contributors’ representations and warranties contained in this
Agreement shall have been true and correct in all material respects when made
and shall be true and correct in all material respects as of the Closing Date;

(b) on Closing, the Contributors shall have transferred to the Ivanhoe
Contributee the Spanish Interests, subject only to the Permitted Encumbrances,
the Contributors shall have complied with Section 4 in all material respects,
and each Contributor shall have otherwise complied with or performed all of the
other material terms, covenants and conditions of this Agreement to be complied
with or performed by it;

 

-30-



--------------------------------------------------------------------------------

(c) prior to the expiry of the Due Diligence Period, the Ivanhoe Contributee,
acting in its sole and absolute discretion, shall not have delivered a
termination notice pursuant to Section 2.12(c); and

(d) the Ivanhoe Contributee, acting reasonably, is satisfied that the
transactions provided for in the St. Enoch/Vaughan Mills Purchase Agreement
shall be completed not later than the date of the Closing, provided that if the
reason for such condition not being satisfied is default by any Affiliate of
Ivanhoe under the St. Enoch/Vaughan Mills Purchase Agreement, this condition
shall be deemed to have been satisfied.

The conditions contained in this Section 3.2 are intended solely for the benefit
of the Ivanhoe Contributee. If any of the foregoing conditions is not satisfied
on or prior to the Scheduled Closing Date (or an earlier time, if such earlier
time is specified in respect of such condition), the Ivanhoe Contributee shall
have the right, in its sole and absolute discretion, to waive the condition in
question and proceed to the Closing hereunder or to terminate this Agreement by
delivering notice of such termination to the Contributors and after such
termination neither the Contributors nor the Ivanhoe Contributee shall have any
further rights or obligations under this Agreement, except for such rights and
obligations which expressly survive the termination of this Agreement, unless
the reason for the condition not being satisfied is a breach by any Contributors
of any of their obligations under this Agreement or a representation or warranty
made by such party being incorrect or inaccurate, in which case the provisions
of Section 5 shall be applicable.

4. Closing. Immediately prior to the commencement of the Closing (but on the
Closing Date) the parties shall execute and deliver the Escrow Agreement. Unless
this Agreement has been terminated in accordance with the terms hereof, the
Closing shall commence at 8:00 a.m. (Amsterdam time) on October 5, 2006 (the
“Scheduled Closing Date”). The Closing shall be completed in accordance with the
Escrow Agreement and by the following acts in the following order at the offices
of the Ivanhoe Contributee’s Solicitors in Amsterdam, The Netherlands:

(a) delivery of a shareholders resolution of the Ivanhoe Contributee to issue
the Jahold Contributee Shares and the Golober Contributee Shares;

(b) delivery of a Description prepared and signed by all board members of the
Ivanhoe Contributee relating to the contribution of the MX 2003 Interests and
the PDN Interests;

(c) a statement from a Dutch auditor confirming that the value of the MX 2003
Interests and the PDN Interests are at least equal to €2,400; and

(d) the notarial deed relating to (i) the issuance of the Jahold Contributee
Shares and the Golober Contributee Shares; (ii) the contribution of the MX 2003
Interests; and (iii) the contribution of the PDN Interests, shall be duly
executed before the Notary by the Contributors and the Ivanhoe Contributee.

 

-31-



--------------------------------------------------------------------------------

4.1. In addition, at the Closing, the Contributors will deliver, or cause to be
delivered, to the Closing Deliveries Escrow Agent:

(a) a resignation letter from each of the MX 2003 Directors and Officers; the
resignation letter from the Secretary of MX 2003 and PDN shall also acknowledge
the appointment of Mr. Claude Dion as Secretary of MX 2003 and PDN;

(b) a resignation letter from each of the PDN Directors and Officers;

(c) a certificate from the corporate secretary of MX 2003 certifying compliance
of the transfer of the Jahold Spanish Interests with the company By-laws;

(d) a certificate from the corporate secretary of PDN certifying compliance of
the transfer of the Golober Spanish Interests with the company By-laws;

(e) Book of Minutes of MX 2003;

(f) Book of Minutes of PDN;

(g) Book of Shareholders (Libro Registro de Socios) of MX 2003;

(h) Book of Shareholders (Libro Registro de Socios) of PDN;

(i) certified copies of the corporate resolutions of Jahold B.V. approving the
contribution of the shares of MX 2003;

(j) certified copies of the corporate resolutions of Golober B.V. approving the
contribution of the shares of PDN;

(k) registerable discharges of all Encumbrances encumbering the Spanish
Interests that are not Permitted Encumbrances, including a notarial deed of
discharge of the Mills Madrid Encumbrances, and evidence that the full amount of
the indebtedness secured by the Mills Madrid Encumbrances has been repaid;

(l) deeds of releases of pledges and/or other Encumbrances that are not
Permitted Encumbrances, if any, over the shares, bank accounts, Leases and other
rights and movable assets of MX 2003 and PDN;

(m) letters from each of the Transferred Employees accepting the transfer of
their respective Employment Agreements;

(n) a copy of the Data Room CD-ROM, certified by each of the Contributors;

(o) copies of the following documents (to be original copies if in the
possession or control of any Mills Entity):

 

  •   all notarial deeds pertaining to the Property;

 

  •   all notarial deeds pertaining to the corporate structure and corporate
proceedings of MX 2003 and PDN;

 

-32-



--------------------------------------------------------------------------------

  •   Leases;

 

  •   all Contracts including Mills Services Agreements and Designated
Contracts;

 

  •   Employment Agreements;

 

  •   all documents pertaining to the Power Center Project (Lot 1 of the
Property) in the possession or control of the Subject Companies or any other
Mills Entity; and

 

  •   all permits, licences and agreements required in connection with the
development, start-up or operation of the Property in the possession or control
of the Subject Companies or any other Mills Entity.

(p) certificate issued by the Contributors certifying: (a) that all original
copies of the documents provided during the Due Diligence are in the files of
the MX 2003 and PDN, to the extent that original copies are in existence and
were, as of the expiration of the Due Diligence Period, in the possession or
control of any Mills Entity; and (b) if known by any Mills Entity, the location
of all of those documents that are not in the possession or control of a Mills
Entity as at Closing;

(q) the certificate, duly executed by the Contributors and TMLP, on a joint and
several basis, certifying that the representations and warranties made by the
Contributors in this Agreement are true and correct as of the Closing, or if
they are not correct, expressly setting out the facts or circumstances that are
the cause thereof; provided, that any liability under the certificate shall be
subject to the same limitations, if any, as provided for in Section 2.7(d) and
such certificate shall not derogate from the provisions of Section 2.9;

(r) the Management Termination and Release executed by Mills Global Spain and
evidence of termination of all other contracts, if any, between the Subject
Companies and Mills Global Spain or any other Mills Entities and all complete
releases of all obligations and liabilities thereunder;

(s) the Assignment of Intellectual Property, executed by the applicable
Contributors or their applicable Affiliates;

(t) the TMLP Indemnity;

(u) Assignment and Assumption of Contracts;

(v) Concurrent Use Agreement;

(w) the list referred to in Section 2.6(c), if applicable;

(x) all master keys, access devices and access codes for the Property, tagged
for identification;

 

-33-



--------------------------------------------------------------------------------

(y) all necessary consents under the Hypo Debt Documents; and

(z) all other documents and deliveries which the Ivanhoe Contributee reasonably
requests to give effect to this Agreement and the Transactions in accordance
with this Agreement, provided that any such other documents are not inconsistent
with the other provisions of this Agreement.

All documentation to be executed by any party hereto, or any Affiliate of such
party, pursuant to Section 4, 4.1 or 4.2 shall be in form and substance
acceptable to the solicitors for the Ivanhoe Contributee, and the solicitors for
the Contributors, each acting reasonably and in good faith. Any documents
required to be delivered under any such sections that are not required to be
executed at Closing shall be deemed delivered if they are located at the
Property as of Closing.

4.2. At the Closing, the Ivanhoe Contributee will deliver, or cause to be
delivered, to the Closing Deliveries Escrow Agent:

(a) the certificate, duly executed by the Ivanhoe Contributee, certifying that
that the representations and warranties made by the Ivanhoe Contributee in this
Agreement are true and correct as of the Closing, or if they are not correct,
expressly setting out the facts or circumstances that are the cause thereof;
provided that such certificate shall not derogate from the provisions of
Section 2.7;

(b) the Management Termination and Release executed by MX 2003;

(c) the Assignment of Intellectual Property, executed by the Ivanhoe Contributee
or the other applicable assignee;

(d) the Ivanhoe Indemnity;

(e) the MX 2003 Directors Release;

(f) the PDN Directors Release;

(g) Assignment and Assumption of Contracts; and

(h) Concurrent Use Agreement.

4.3. Delivery of Records

At the Closing, the Contributors shall deliver to the Ivanhoe Contributee, or
cause to be left at the offices of the Subject Companies at the Property, all
the data, books and records (including computer records but excluding Excluded
Management Assets) of the Subject Companies or the Property (including all
written, printed or electronically-stored data, books and records) in the
possession or control of the Subject Companies or any other Mills Entity. The
Ivanhoe Contributee will preserve the information in such data, books and
records so delivered to it relating to Taxes for a period of five years from the
Closing Date, and shall preserve any other information in such data, books and
records so delivered to it for a period of two (2) years from the Closing Date
or for such longer period as is required by any Applicable Laws, and will

 

-34-



--------------------------------------------------------------------------------

permit the Contributors or their authorized representatives reasonable access
thereto in connection with the bona fide requirements of the Contributors. The
provisions of this Section 4.3 shall survive, and shall not merge on, Closing.

5. Remedies.

(a) The parties hereto agree that if the Transactions are not completed due
solely to the default of the Ivanhoe Contributee hereunder, notwithstanding any
other provision of this Agreement, the Contributors shall be entitled, as their
sole remedy: (i) to terminate this Agreement, in which case the Ivanhoe
Contributee shall not have any further liability or obligation to the
Contributors hereunder nor shall the Contributors have any further liability or
obligation to the Ivanhoe Contributee hereunder, except for such obligations
(but not liabilities) of the parties respectively as are specifically stated to
survive the termination of this Agreement; or (ii) alternatively, the
Contributors shall be entitled to seek the remedy of specific performance.
Notwithstanding anything to the contrary in this Agreement, if the Contributors
have actual knowledge of any default by the Ivanhoe Contributee as of Closing
and the Contributors elect to close the Transactions pursuant to this Agreement,
the Contributors shall be deemed to have irrevocably waived such default and the
Ivanhoe Contributee shall not have any liability with respect to such default.

(b) Subject to Schedule A, the parties hereto agree that if the Transactions are
not completed due solely to the default of the Contributors, the Ivanhoe
Contributee shall be entitled to all remedies available at law and at equity,
including, without limitation, specific performance or damages in lieu of
specific performance.

(c) Notwithstanding anything to the contrary in this Agreement, if the Ivanhoe
Contributee has actual knowledge of any default by the Contributors as of
Closing but elects to complete the Transactions pursuant to this Agreement, the
Ivanhoe Contributee shall be deemed to have irrevocably waived such default by
the Contributors hereunder and the Contributors shall not have any liability
with respect to such default, provided that the foregoing shall not be
applicable in the case of any breach of the Subject Mills Representations and
the Ivanhoe Contributee shall retain its right to bring post-Closing claims in
respect of any breaches of the Subject Mills Representations, subject to the
provisions of Section 2.7(d). In the case of the Ivanhoe Contributee, “actual
knowledge”, means the actual knowledge of only Paul Chehab, John Comery,
Nathalie Rousseau, Cecil Huey or Claude Dion.

6. Press Releases. Each of the Ivanhoe Contributee and the Contributors agrees
that it will not (and will cause its Affiliates not to) issue any press release
or advertisement with respect to this Agreement or the Transactions without the
prior written consent of the other party hereto, except to the extent required
by law. If any of the Ivanhoe Contributee or the Contributors (or any of their
respective Affiliates) is required by law to issue such a press release or
advertisement, at least one Business Day prior to the issuance of the same, such
party shall deliver a copy of the proposed press release or advertisement to the
other party hereto for its review and approval. The provisions of this Section 6
shall survive the Closing Date and the transfer by the Contributors of the
Spanish Interests, or any earlier termination of this Agreement.

 

-35-



--------------------------------------------------------------------------------

7. Brokerage. Each of the Ivanhoe Contributee and the Contributors represents
and warrants to the other that it has not dealt with any broker other than JP
Morgan Securities, Inc. and Goldman, Sachs & Co. (collectively, “Mills’ Broker”)
in connection with the transactions contemplated by this Agreement, and agrees
to indemnify, defend and hold the other harmless from and against any and all
claims of all brokers and finders claiming by, through or under it and in any
way related to this Agreement or the conveyance of the Spanish Interests to the
Ivanhoe Contributee, it being acknowledged that in the case of the Contributors,
the Mills’ Broker is claiming through them and the Contributors shall indemnify,
defend and hold the Ivanhoe Contributee harmless from and against any and all
claims of the Mills’ Broker. Without limiting the foregoing, the Contributors
will be responsible for paying any amounts due to the Mills’ Broker in respect
of the Transactions. The provisions of this Section 7 shall survive the Closing
and the conveyance of the Spanish Interests to the Ivanhoe Contributee, or any
earlier termination of this Agreement.

8. Damage, Destruction or Condemnation.

(a) Damage or Destruction. In the event of damage or destruction of the Subject
Company Assets, or any portion thereof, prior to the Closing and damages to the
Subject Company Assets exceed twenty-five percent (25%) of the aggregate insured
value of the Subject Company Assets (the “Threshold Damage Amount”), the Ivanhoe
Contributee shall have the right, exercisable by giving written notice to the
Contributors within five (5) days after receiving written notice of such damage
or destruction, either: (i) to terminate this Agreement, in which event any
other money or documents in escrow shall be returned to the party depositing the
same, and neither party hereto shall have any further rights or obligations
hereunder (except for such rights and obligations which specifically survive
this Agreement), or (ii) to consummate the Transactions, without any reduction
in the Contribution Value, with the Subject Company Assets in their then-current
condition and to receive (y) an assignment and assumption of any and all of the
Contributors’ rights to any insurance proceeds payable by reason of such damage
or destruction and (z) a credit against the Contribution Value in an amount
equal to the deductible under any applicable insurance policy and any other
amount of such loss that is not covered by insurance. In the event any damage or
destruction to the Subject Company Assets prior to the Closing is less than the
Threshold Damage Amount, the Ivanhoe Contributee shall be deemed to have elected
to proceed pursuant to clause (ii) above. In either event, if the Ivanhoe
Contributee elects, or is required, to proceed under clause (ii) above, the
Contributors shall not compromise, settle or adjust any claims to such proceeds
or permit the Subject Companies to do so, without the Ivanhoe Contributee’s
prior written consent, which consent shall not be unreasonably withheld, and
shall execute and deliver, or cause to be executed and delivered, all
documentation required by the Ivanhoe Contributee to give effect to the
provisions of clause (ii) above. The provisions of this Section 8(a) shall
survive the Closing and the transfer by the Contributors of the Spanish
Interests to the Ivanhoe Contributee.

(b) Condemnation. In the event that prior to the Closing, more than twenty-five
percent (25%) of the Subject Company Assets (the “Threshold Taking Percentage”)
is taken by a public or governmental authority pursuant to its powers of eminent
domain, the Ivanhoe Contributee shall have the right, exercisable by giving
written notice to the Contributors within five (5) days after receiving written
notice of such taking, either: (i) to

 

-36-



--------------------------------------------------------------------------------

terminate this Agreement, in which event any money or documents in escrow shall
be returned to the party depositing the same, and neither party hereto shall
have any further rights or obligations hereunder (except for such rights and
obligations which specifically survive this Agreement), or (ii) to consummate
the transactions contemplated by this Agreement, without any reduction in the
Contribution Value, with the Subject Company Assets in their then-current
condition and to receive an assignment and assumption of any and all of the
Contributors’ rights to any condemnation award or proceeds payable by reason of
such taking. In the event any such taking prior to the Closing is less than the
Threshold Taking Percentage, the Ivanhoe Contributee shall be deemed to have
elected to proceed pursuant to clause (ii) above. In either event, if the
Ivanhoe Contributee elects, or is required, to proceed under clause (ii) above,
the Contributors shall not compromise, settle or adjust any claims to such
award, or permit the Subject Companies to do so, without the Ivanhoe
Contributee’s prior written consent, which consent shall not be unreasonably
withheld or delayed and shall execute and deliver, or cause to be executed and
delivered, all documentation required by the Ivanhoe Contributee to give effect
to the provisions of clause (ii) above. The provisions of this Section 8(b)
shall survive the Closing and the transfer by the Contributors of the Spanish
Interests to the Ivanhoe Contributee.

9. Historical Liabilities.

9.1. (a) The Contributors, jointly and severally, shall be responsible for and
shall indemnify and hold harmless the Subject Companies and the Ivanhoe
Contributee, and any of their or its Affiliates, from and against any and all
Claims (including reasonable counsel and other professional fees), to which the
Subject Company or the Ivanhoe Contributee may be subject or suffer arising
from, or in connection with, the following liabilities or obligations of the
Subject Companies (or either of them) (collectively, the “Historical
Liabilities”): (i) any liability or obligation of the Subject Companies existing
as of the Closing Date, or relating to the period up to (and including) the
Closing Date, whether asserted before or after the Closing, that is not related
to the physical condition of, or title to, the Property, (ii) any liability
referred to in Section 2.6(c), (iii) any tort liability of the Subject Companies
arising from any accident, injury, event, circumstance, action or omission
occurring prior to the Closing (except to the extent of the insurance proceeds
received by the Subject Companies in connection therewith following the
Closing), whether asserted before or after the Closing; or any fine, penalty or
other amount that is imposed or assessed by, or which is payable to (including
any instalment thereof), a Governmental Authority by either of the Subject
Companies for the period prior to the Closing, whether imposed or assessed
before or after the Closing, (iv) all Taxes payable by either of the Subject
Companies of whatever kind and nature relating to the period up to (and
including) Closing (including any Taxes payable as a result of the restatement
or finalization of any financial statements of any Subject Companies for any
time or period prior to the Closing), whether imposed or asserted before or
after the Closing and whether or not listed in Schedule M, and any Taxes
referred to in Section 2.6(c), (v) liabilities and obligations relating to any
employees (current or former), Employee Plans or collective bargaining
agreements of Mills Global Spain, any other Mills Entities or either Subject
Company that accrued, relate to or arise from any incident, event, circumstance,
action or omission occurring or existing prior to the Closing, including
severance pay and accrued vacation pay obligations and other liabilities of
Mills Global Spain or either Subject Company relating to the termination of any
of such employees prior to the Closing or as the result of the consummation of
the Transactions, whether asserted before or after the Closing, (vi) any
liability or obligation relating to litigation against

 

-37-



--------------------------------------------------------------------------------

either Subject Company that relates to incidents, events, circumstances, actions
or omissions occurring prior to the Closing (except to the extent of the
insurance proceeds received by the Subject Companies in connection therewith
following the Closing), whether asserted before or after the Closing, and also
any liability or obligation relating to the PGC Litigation, and (vii) any
liability or obligation arising out of the Management Arrangements (including
the termination thereof in connection with the transactions contemplated by this
Agreement) and any Claims made by any of the Mills Entities except those Claims,
if any, which are expressly required pursuant to this Agreement to survive the
Closing.

(b) In addition, and without limiting the provisions of Section 9.1(a), subject
to the provisions of Section 2.7(d) in respect of the Liability Cap, the
Contributors, jointly and severally, shall also be responsible for, and shall
indemnify and hold harmless, the Subject Companies and the Ivanhoe Contributee,
and any of their Affiliates, from all Taxes which may become payable by either
of the Subject Companies in respect of any period after the Closing Date to the
extent that such Taxes arise as a result of the reduction or denial of the tax
basis of any asset or any net operating loss carryforwards, the benefit of which
would otherwise be available to a Subject Company, to the extent that the
aggregate of such reductions or denials, calculated on a cumulative basis,
(y) is in excess of $2,500,000 and (z) has occurred as a consequence of any tax
assessment, reassessment or audit by a Governmental Authority in respect of any
Taxes, tax basis or net operating loss carryforwards of a Subject Company for
the period up to and including the Closing Date; provided, however, that the
Contributors’ liability pursuant to this sentence in respect of any such
reduction or denial shall be reduced by an amount equal to the benefit (if any)
that will be received by the applicable Subject Company in the three (3) fiscal
years following the Closing Adjustment Date as a result of the reduction or
denial (e.g., if an expense is required to be capitalized instead of expensed as
a result of an audit, and such recharacterization results in additional
depreciation for the Subject Companies during such 3-year period, then the
Contributors’ liability under this sentence shall be reduced by an amount equal
to the benefits of such additional depreciation to the Subject Companies). Any
amount payable by the Contributors pursuant to this Section 9.1(b) is referred
to as an “Additional Tax Indemnity Obligation”.

(c) Notwithstanding anything to the contrary contained in this Section 9.1,
“Historical Liabilities” shall not include (i) any liabilities or obligations to
the extent that the Ivanhoe Contributee has received a credit therefor under the
provisions of this Agreement, and (ii) the cost of repair, remediation or
correction of any physical defect or condition in the Property or the
improvements situated thereon (including hazardous materials located at, on,
under, in or adjacent to the Property or migrating from the Property).

9.2. Without limiting Section 9.1, following Closing the Contributors shall, at
their sole reasonable cost and acting in good faith, reasonably cooperate with
and provide reasonable assistance to the Subject Companies and/or the Ivanhoe
Contributee to enable them to comply with and fulfill their obligations in any
litigation proceedings or in relation to any legal requirement applicable to the
Subject Companies or the Property, in each case relating to any Claim, demand,
incident, event, circumstance, action or omission that occurred or existed prior
to the Closing, including, without limitation, the provision of information,
documents or pleadings in relating to any such proceedings or legal requirement.

 

-38-



--------------------------------------------------------------------------------

9.3. The provisions of this Section 9 shall survive, and shall not merge on, the
Closing, and in the TMLP Indemnity TMLP and the Contributors shall agree to be
jointly and severally responsible for all of the obligations and liabilities of
the Contributors pursuant to this Section 9. In the event of any conflict or
inconsistency between the provisions of this Section 9 and any other provisions
of this Agreement, the provisions of this Section shall prevail.

10. Indemnification Mechanics

10.1. In the case of any Claim asserted in writing by a Third Party against any
party hereto (the “Indemnitee”), or against any Subject Company, which Claim is
subject to indemnification by any other party hereunder (the “Indemnitor”),
including, without limitation, any Claim by a Governmental Authority or any
request by such Governmental Authority to audit or otherwise inquire into or
examine any matters as to which such a Claim arise hereunder (a “Third-Party
Claim”), the Indemnitee shall notify the Indemnitor promptly after the
Indemnitee has actual knowledge of any such Third-Party Claim as to which
indemnity may be sought (provided that failure to so notify shall not affect the
Indemnitor’s obligations hereunder, except that its indemnification obligation
may be reduced to the extent such delay prejudices the defence of the
Third-Party Claim or increases the amount of liability or the cost of the
defence). If any litigation, arbitration or other legal proceedings are
commenced by a Third Party in respect of such Third-Party Claim (the “Third
Party Litigation”) the Indemnitee shall permit the Indemnitor, at the sole
expense of the Indemnitor, to assume the defence of any such Third-Party
Litigation, provided that: (i) the Indemnitor gives written notice to the
Indemnitee not later than 15 Business Days after receipt of the notice of such
Third-Party Litigation (or such shorter period, if any, as is reasonably
specified in the Indemnitee’s notice, if such shorter period is necessary in the
circumstances to avoid prejudice to the defence of the Third-Party Claim) that
it shall assume such defence and agrees that it is responsible to indemnify the
Indemnitee for such Third-Party Claim; and (ii) notwithstanding such assumption
of the defence, the Indemnitee may participate in such defence, at the
Indemnitee’s sole expense. In respect of any Third-Party Claim relating to Taxes
(a “Tax Claim”) the Indemnitor shall be entitled to assume the defence of such
Tax Claim provided that: (i) the Indemnitor gives written notice to the
Indemnitee not later than 15 Business Days after receipt of the notice of such
Tax Claim (or such shorter period, if any, as is reasonably specified in the
Indemnitee’s notice, if such shorter period is necessary in the circumstances to
avoid prejudice to the defence of the Tax Claim) that it shall assume such
defence and agrees that it is responsible to indemnify the Indemnitee for such
Tax Claim; and (ii) notwithstanding such assumption of the defence, the
Indemnitee may participate in such defence, at the Indemnitee’s sole expense.
Upon the assumption of control of defence of any Third Party Litigation or Tax
Claim, the Indemnitor shall proceed diligently to deal with the Third-Party
Litigation or Tax Claim to its conclusion, at its sole expense, including, if
necessary, employment of legal counsel and other experts acceptable to the
Indemnitee, acting reasonably; without limiting the foregoing, in the event of
any Tax Claim being defended by the Indemnitor, the Indemnitor shall file the
necessary objections or defence, and any other necessary filings, by a date at
least five Business Days prior to the deadline for doing so, and provide the
Indemnitee with a complete copy of such filings, and if it does not do so then
the Indemnitee shall be entitled to take control of the defence of such Tax
Claim.

 

-39-



--------------------------------------------------------------------------------

10.2. The Indemnitee shall have the right to participate, at its own expense, in
the negotiation, settlement or defence of any Third-Party Litigation or Tax
Claim being defended by the Indemnitor if (but only if) such participation does
not unreasonably delay the Indemnitor’s dealing with such matter and no
Third-Party Claim being defended by the Indemnitor shall be settled, compromised
or otherwise disposed of without the prior written consent of the Indemnitee,
such consent not to be unreasonably withheld or delayed. Notwithstanding the
foregoing, with respect to any Tax Claim that the Indemnitee has, in accordance
with Section 10.1, elected to defend, it is confirmed that either the Indemnitee
or the Indemnitor may pay to the relevant authorities any Taxes that are the
subject of such Tax Claim, provided that: (A) such payment does not prejudice or
otherwise adversely affect the other party’s defence of such Tax Claim or the
other party’s right to continue such defence pursuant to the terms of this
Agreement; in which case, such payment will not prejudice the rights of either
party against the other under this Agreement (it being acknowledged that under
no circumstances shall the party making the payment to the relevant authorities
be entitled to reimbursement from the other party hereunder until the defence of
the Tax Claim has been withdrawn, settled or otherwise resolved, and then only
if and when it is otherwise entitled to reimbursement pursuant to this
Agreement); or (B) if such payment is made by the Indemnitee, to the extent that
such payment prejudices the Indemnitor’s ability to defend the relevant Tax
Claim, and the Indemnitor has, in accordance with Section 10.1, elected to
defend such Tax Claim and has not withdrawn from such defence, the Indemnitor’s
indemnification obligation in respect of such Tax Claim shall be reduced to the
extent of such prejudice. If the Indemnitor elects to assume control of the
Third-Party Litigation, the Indemnitee shall not pay, or permit to be paid, any
part of the relevant Third-Party Claim unless the Indemnitor consents in writing
to such payment or the Indemnitor, subject to the last sentence of this
Section 10.2, withdraws from the defence of such Third-Party Claim or a final
judgment from which no appeal may be taken by or on behalf of the Indemnitor is
entered against the Indemnitee in respect of such Third-Party Claim. The
Indemnitor agrees that in any event it will not, (a) consent to entry of any
judgment or enter into any settlement that provides for injunctive or other
non-monetary relief against Indemnitee, or (b) pursue any course of defense of
any such Third-Party Claim if the Indemnitee shall reasonably and in good faith
determine that the conduct of such defense could be expected to adversely affect
in any material respect the Indemnitee or any of its Affiliates, or the use of
the Property. Notwithstanding the foregoing, if the Indemnitor obtains and
desires to accept from a party to any such Third-Party Claim an offer to settle
the Third-Party Claim solely for an amount certain that the Indemnitee is not
willing to accept, then Indemnitee agrees that if requested by the Indemnitor,
the Indemnitee will, at its sole expense, assume defence of such Third-Party
Claim and thereafter the Indemnitor’s obligation with respect to such
Third-Party Claim shall not exceed the costs of defense then incurred and the
dollar amount of the settlement the Indemnitor proposed to accept immediately
prior to such assumption by Indemnitee, it being agreed between Indemnitee and
Indemnitor that Indemnitee will pay any greater amounts owing and bear any other
impositions in excess of those contemplated in the proposed settlement
arrangement.

10.3. If the Indemnitor does not accept the defence of any matter as provided in
Section 10.1, the Indemnitee shall have the full right to defend against any
such Third-Party Claim and shall be entitled to settle or agree to pay in full
such Third-Party Claim, in its sole and absolute discretion, and any settlement
or any other final determination of the Third-Party Claim shall be binding upon
the Indemnitor, provided that: (i) the Indemnitor shall have the right to
participate, at its own expense, in the negotiation, settlement or defence of
any such matter if

 

-40-



--------------------------------------------------------------------------------

(but only if) such participation does not unreasonably delay the Indemnitee’s
dealing with such matter, and (ii) no Third-Party Claim shall be settled,
compromised or otherwise disposed of by the Indemnitee without the prior written
consent of the Indemnitor unless such consent is unreasonably withheld or
delayed. Notwithstanding the foregoing, with respect to any Tax Claim, the
Indemnitee may, at its option, pay any such Taxes to the relevant authorities
without the prior consent of the Indemnitor. If the Indemnitor fails to defend
or, if after commencing or undertaking such defence, fails to prosecute or
withdraws from such defence, the Indemnitee shall have the right to undertake
the defence or settlement thereof, subject to the last sentence of Section 10.2,
if applicable. Any failure by the Indemnitor to accept the defence of any matter
as provided in Section 10.1 shall not constitute an admission of liability by
the Indemnitor with respect to the relevant Third-Party Claim.

10.4. In any event, the Indemnitor and Indemnitee shall cooperate in the defence
of any Third-Party Claim and each agrees to make its records available to the
other with respect to such defence as reasonably requested and to the extent
doing so does not compromise any claim of privilege or any other defence
available to it. The parties agree that the provisions of Sections 10.1, 10.2
and 10.3 are not applicable in the case of: (i) any Claim asserted in writing by
a Third Party against both Ivanhoe Holdings and one or more of the Contributors;
or (ii) any Tax Claim in respect of the Taxes payable for the fiscal year in
which the Closing Adjustment Date occurs; in the case of such Third Party Claim
or any such Tax Claim the parties shall discuss the possibility of entering into
a joint defence agreement, but there shall be no obligation on the part of any
such party to do so. The provisions of this Section 10 shall survive, and shall
not merge on, Closing.

11. General.

11.1. Headings. Paragraph headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.

11.2. Entire Agreement. This Agreement includes the Schedules attached hereto.
This Agreement and the documents referred to herein or executed concurrently
herewith constitute the entire agreement between the parties with respect to the
subject matter hereof, and there are no prior agreements, understandings,
restrictions, warranties or representations among the parties with regard
thereto.

11.3. Governing Law.

(a) This Agreement shall be governed by and construed in accordance with the
laws of The Netherlands.

(b) Any legal suit, action or proceeding against any of the Contributors or the
Ivanhoe Contributee arising out of or relating to this Agreement may be
instituted in any court in Amsterdam, The Netherlands. The parties hereto hereby
(i) irrevocably waive to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such suit, action, or proceeding brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum, and (ii) irrevocably submit to the jurisdiction of any such court in any
such suit, action or proceeding.

 

-41-



--------------------------------------------------------------------------------

11.4. Amendment and Waiver. Neither this Agreement, nor any of the provisions
hereof, may be changed, waived, discharged or terminated, except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

11.5. Addresses. Any notice, request, consent, acceptance, waiver or other
communication required or permitted to be given under this Agreement (the
“Notice”) shall be in writing and shall be given by delivery or telecopy
addressed or sent as set out below:

The addresses for notices are as follows:

 

If to the    Amsteldijk 166, 6th Floor Contributors:    1079 LH Amsterdam    The
Netherlands    Attention: Chairman of the Board of Directors with a copy to:   
The Mills Corporation    5425 Wisconsin Avenue, Suite 500    Chevy Chase,
Maryland 20815    Attention: Greg Neeb and Marc C. Dorigan, Esq.    Telecopy:
(301) 968-7270 and with a copy to:    Willkie Farr & Gallagher LLP    787
Seventh Avenue    New York, New York 10019    Attention: Eugene A. Pinover   
Telecopy: (301) 728-9254 If to the Ivanhoe    c/o Ivanhoe Cambridge

Contributee:

   Centre CDP Capital    1001, Square Victoria    Suite C500    Montréal
(Québec)    Canada H2Z 2B5    Attention: Paul S. Chehab    Telecopy: (514)
841-7782    - and -    c/o Ivanhoe Cambridge    300-95 Wellington Street West   
Toronto, ON M5J 2R2    Attention: John Comery    Telecopy: (416) 369-3337

 

-42-



--------------------------------------------------------------------------------

with a copy to:    Davies Ward Phillips & Vineberg LLP    1 First Canadian Place
   44th Floor    Toronto, Ontario M5X 1B1    Attention: Greg Howard    Telecopy:
(416) 863-0871

Any Notice which is delivered or is sent by telecopy in accordance with the
foregoing shall be deemed to have been validly and effectively given and
received on the date it is delivered or sent, unless it is delivered or sent
after 5:00 p.m. on any given day or on a day which is not a Business Day, in
which case it shall be deemed to have been validly and effectively given and
received on the Business Day next following the day it was delivered or sent,
provided that in the case of a Notice sent by telecopy it shall not be deemed to
have been sent unless there has been confirmation of transmission. By giving to
the other party at least three (3) Business Days’ prior Notice, either party
may, at any time and from time to time, change its address for delivery or
communication for the purposes of this Section 11.5.

11.6. Validity. In the event that any provision of this Agreement shall be held
to be invalid or unenforceable, the same shall not affect in any respect
whatsoever the validity or enforceability of the remainder of this Agreement,
unless such provision is of fundamental importance to one or more of the
parties.

11.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. None of the parties to this Agreement shall be entitled to assign its
interests in this Agreement without the prior written consent of the other
parties hereto, which consent may be unreasonably and arbitrarily withheld;
provided that the Ivanhoe Contributee may assign all or any part of its interest
in this Agreement and/or designate any one or more Person to whom the
Contributors shall assign their respective interest in the Spanish Interests
without consent of any parties hereto; provided, however, that (i) each such
assignee and designee shall be a Qualified Designee and (ii) no such assignment
or designation shall release the Ivanhoe Contributee from any of its obligations
hereunder.

11.8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same agreement.

11.9. Survival. Except as expressly set forth herein, the provisions of this
Agreement shall not survive the Closing Date and the transfer by the
Contributors of the Spanish Interests to the Ivanhoe Contributee.

11.10. Further Assurances. Each party hereto agrees to do all acts and things
and to make, execute and deliver such written instruments as shall from time to
time be reasonably required to carry out the terms and provisions of this
Agreement.

 

-43-



--------------------------------------------------------------------------------

11.11. Construction. The Ivanhoe Contributee and the Contributors acknowledge
that each party and its counsel have reviewed and drafted this Agreement and
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not apply in the interpretation of
this Agreement or any other document executed and delivered by any party in
connection with the transactions contemplated by this Agreement.

11.12. Miscellaneous. The Schedules attached to this Agreement are a part of
this Agreement.

11.13. Currency. Unless otherwise indicated in this Agreement, all references to
dollar amounts in this Agreement are expressed in United States currency.

11.14. Time of the Essence. Time shall be of the essence of this Agreement.
Unless otherwise expressly provided in this Agreement, any references to time
shall be to Toronto time. If anything herein is to be done on a day which is not
a Business Day, the same shall be done on the next succeeding Business Day.

 

-44-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

JAHOLD B.V., a company incorporated under the laws of The Netherlands by   /s/
Peter Todd   Name:   Peter Todd   Title:   Director GOLOBER B.V., a company
incorporated under the laws of The Netherlands by   /s/ Peter Todd   Name:  
Peter Todd   Title:   Director IVANHOE NETHERLANDS HOLDINGS III B.V., a company
incorporated under the laws of The Netherlands by   /s/ Paul S. Chehab   Name:  
Paul S. Chehab   Title:  

Director

  /s/ John Wm. Comery   Name:   John Wm. Comery   Title:  

Director

 

-45-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule    Description     

Schedule A

  

Additional Provisions re: Remedies

  

Schedule B

  

Excluded Management Assets

  

Schedule C

  

Intellectual Property

  

Schedule D

   Jahold Inter-Company Loans and Golober Inter-Company Loans   

Schedule E

  

Management Arrangements

  

Schedule F

  

MX 2003 Directors and Officers

  

Schedule G

  

PDN Directors and Officers

  

Schedule H

  

MX 2003 Property Description

  

Schedule I

  

Permitted Encumbrances

  

Schedule J

  

Property Employees

  

Schedule K

  

Contribution Value Allocation

  

Schedule L

  

Intentionally Deleted

  

Schedule M

  

Disclosure Schedule

  

Schedule N

  

Chattels

  

The registrants undertake to furnish supplementally a copy of any of the
schedules listed above to the Commission upon request.